
	

114 S3151 IS: Cutting Administrative Red-tape for Education and Employment Reinvestment Act
U.S. Senate
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3151
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2016
			Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To enhance investment in education and employment programs by eliminating duplication, cutting red
			 tape, and increasing flexibility, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Cutting Administrative Red-tape for Education and Employment Reinvestment Act or the CAREER Act.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title. Sec. 2. Table of contents. TITLE I—General provisions Sec. 101. Definitions. Sec. 102. Powers of Federal Government. TITLE II—Statewide and local workforce investment systems Sec. 201. Purpose. Subtitle A—State Provisions Sec. 211. State workforce investment boards. Sec. 212. State plan. Subtitle B—Local provisions Sec. 221. Local workforce investment areas. Sec. 222. Local workforce investment boards. Sec. 223. Local plan. Subtitle C—One-Stop delivery system Sec. 231. One-stop delivery system. Subtitle D—Providers of training services Sec. 241. Providers of training services. TITLE III—Worker Training Services and Activities Sec. 301. Fiscal year basis. Sec. 302. Priority for services. Subtitle A—Adult Worker Training Services and Activities Sec. 311. Authorization of appropriations. Sec. 312. Allotment of funds for adult worker training services and activities. Sec. 313. Within State allocation. Sec. 314. Use of funds. Sec. 315. Adult training services. Sec. 316. Supplemental services for individuals eligible for trade adjustment assistance. Sec. 317. Supplemental services for designated recipients of supplemental nutrition assistance. Sec. 318. Labor exchange system and administration of work test for unemployment compensation. Sec. 319. Nationwide employment statistics system. Sec. 320. Conforming amendment relating to H–1B nonimmigrant petitioner account. Sec. 321. Amendments to the Trade Act of 1974. Sec. 322. Conforming amendments relating to the temporary assistance for needy families program. Sec. 323. Amendments to the Food and Nutrition Act of 2008. Subtitle B—Worker Training for Disadvantaged Youth Chapter 1—Disadvantaged youth Sec. 331. Authorization of appropriations. Sec. 332. Allotment of funds for youth training services. Sec. 333. Within State allocation. Sec. 334. Youth training services. Chapter 2—Job Corps Sec. 341. Purposes. Sec. 342. Definitions. Sec. 343. Establishment. Sec. 344. Individuals eligible for the Job Corps. Sec. 345. Recruitment, screening, selection, and assignment of enrollees. Sec. 346. Enrollment. Sec. 347. Job Corps centers. Sec. 348. Program activities. Sec. 349. Counseling and job placement. Sec. 350. Support. Sec. 351. Operations. Sec. 352. Standards of conduct. Sec. 353. Community participation. Sec. 354. Workforce councils. Sec. 355. Advisory committees. Sec. 356. Experimental projects and technical assistance. Sec. 357. Application of provisions of Federal law. Sec. 358. Special provisions. Sec. 359. Management information. Sec. 360. General provisions. Sec. 361. Job Corps oversight and reporting. Sec. 362. Authorization of appropriations. Subtitle C—Worker training for individuals with disabilities Sec. 371. Declaration of purpose and policy. Sec. 372. Authorization of appropriations. Sec. 373. Grants to States. Sec. 374. Eligible population. Sec. 375. Vocational rehabilitation services and information and referral services. Subtitle D—Worker Training for Indians (Including Alaska Natives) and Native Hawaiians Sec. 381. Worker training for Indians (including Alaska Natives) and Native Hawaiians. Subtitle E—Worker training for reintegration of offenders Sec. 391. Reintegration of offenders. TITLE IV—Performance indicators, fiscal controls, and administrative provisions Sec. 401. Definition of other direct recipient. Sec. 402. Performance accountability system. Sec. 403. Fiscal controls; sanctions. Sec. 404. Reports; recordkeeping; investigations. Sec. 405. Requirements and restrictions. Sec. 406. Monitoring. Sec. 407. Judicial review. Sec. 408. General program requirements. Sec. 409. Organization. Sec. 410. Budgetary effects. TITLE V—Repeals and transition provisions Sec. 501. Repealed provisions. Sec. 502. Savings provisions for adult programs. Sec. 503. Savings provisions for youth programs. Sec. 504. Savings provisions for disabilities programs. Sec. 505. Savings provisions for programs for Indians (including Alaska Natives) and Native Hawaiians. Sec. 506. Obligation and expenditure limitations. Sec. 507. Effective date.  IGeneral provisions 101.DefinitionsIn this Act:
				(1)Administrative costs
 (A)In generalThe term administrative costs means costs necessary for the proper administration of a program under this Act. (B)ExclusionsThe term administrative costs excludes—
 (i)direct costs of providing worker training services and activities, including costs for contracts devoted entirely to such services and activities;
 (ii)direct costs of gathering statistics and the data on performance indicators required under sections 319 and 402; and
 (iii)costs of salaries and benefits for staff providing worker training services and activities and the direct costs associated with providing such services and activities, such as the costs for supplies, equipment, travel, postage, utilities, and rental of training space associated with that provision.
 (C)InclusionsExcept as provided in subparagraph (B), the term administrative costs includes costs for general administration and coordination of a program under this Act, including costs for contracts and all indirect (or overhead) costs, such as the costs of—
 (i)salaries and benefits of staff performing administrative and coordination functions; (ii)activities related to eligibility determinations;
 (iii)preparation of program plans, budgets, and schedules; (iv)monitoring of the program;
 (v)activities of fraud and abuse staff; (vi)procurement activities;
 (vii)public relations activities; (viii)services related to accounting, litigation, audits, management of property, payroll, and personnel;
 (ix)costs for the goods and services required for administration of the program such as the costs for supplies, equipment, travel, postage, utilities, and rental of office space and maintenance of office space, required for that administration;
 (x)operating management information systems not related to the tracking and monitoring of statistics required under this Act and data on performance indicators as required under section 402 (such as for a personnel and payroll system for State staff); and
 (xi)preparing reports and other documents. (2)Adult training servicesThe term adult training services means the services described in section 315(a).
 (3)Alaska NativeThe term Alaska Native means a Native as such term is defined in section 3(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(b)).
 (4)Area of substantial unemploymentThe term area of substantial unemployment means any area that is of sufficient size and scope to sustain a program of worker training services and activities carried out under this Act and that has an average rate of unemployment of at least 6.5 percent for the most recent 12 months, as determined by the Secretary. For purposes of this paragraph, determinations of areas of substantial unemployment shall be made once each fiscal year.
 (5)Career and technical educationThe term career and technical education means organized educational services or activities that— (A)offer a sequence of courses that—
 (i)provides individuals with coherent and rigorous content aligned with challenging academic standards and relevant technical knowledge and skills needed to prepare for further education and careers in current or emerging professions;
 (ii)provides technical skill proficiency, an industry-recognized credential, a certificate, or an associate degree; and
 (iii)may include prerequisite courses (other than a remedial course) that meet the requirements of this subparagraph; and
 (B)include competency-based applied learning that contributes to the academic knowledge, higher-order reasoning and problem-solving skills, work attitudes, general employability skills, technical skills, and occupation-specific skills, and knowledge of all aspects of an industry, including entrepreneurship, of an individual.
 (6)Charter schoolThe term charter school has the meaning given the term in section 5210 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i).
 (7)Chief elected officialThe term chief elected official means— (A)the chief elected executive officer of a unit of general local government in a local area; and
 (B)in a case in which a local area includes more than one unit of general local government, the individuals designated under the agreement described in section 222(b)(1)(B)(ii).
 (8)Covered program providing worker training services and activitiesThe term covered program providing worker training services and activities means any program providing worker training services and activities, except a labor exchange system under section 318 and an employment statistics system under section 319.
 (9)Disadvantaged adultThe term disadvantaged adult— (A)means an adult who received an income, or is a member of a family that received a total family income, for the 6-month period prior to application for the program involved (exclusive of unemployment compensation, child support payments, payments described in paragraph (20)(A), and old-age and survivors insurance benefits received under section 202 of the Social Security Act (42 U.S.C. 402)), that, in relation to family size, does not exceed the higher of—
 (i)the poverty line, for an equivalent period; or (ii)70 percent of the lower living standard income level, for an equivalent period; and
 (B)does not include students enrolled in a 2-year or 4-year program of study at an institution of higher education.
					(10)Disadvantaged youth
 The term disadvantaged youth— (A)means—
 (i)an individual who— (I)is age 14 through age 21; and
 (II)is a low-income individual, has a disability, or is blind as determined pursuant to title II or title XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.); or
 (ii)an individual who— (I)is under age 27;
 (II)attends— (aa)a secondary school (including a charter school, or a secondary school, used exclusively or principally for the provision of career and technical education); or
 (bb)an institution of higher education used exclusively or principally for the provision of career and technical education; and
 (III)meets the requirements of subclause (II) of clause (i); and (B)does not include students enrolled in a 2-year or 4-year program of study at an institution of higher education and members of the armed forces (as defined in section 101 of title 10, United States Code) who are serving on active duty.
 (11)Eligible veteranThe term eligible veteran has the meaning given the term in section 4211(4) of title 38, United States Code. (12)Excess numberThe term excess number means, used with respect to the excess number of unemployed individuals within a State, the higher of—
 (A)the number that represents the number of unemployed individuals in excess of 4.5 percent of the civilian labor force in the State; or
 (B)the number that represents the number of unemployed individuals in excess of 4.5 percent of the civilian labor force in areas of substantial unemployment in such State.
 (13)GovernorThe term Governor means the chief executive of a State. (14)Homeless, homeless individualThe terms homeless and homeless individual have the meaning given such terms in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a)).
 (15)Indian, Indian tribe, and tribal organizationThe terms Indian, Indian tribe, and tribal organization have the meanings given such terms in subsections (d), (e), and (l), respectively, of section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (16)Individual with a disabilityThe term individual with a disability means an individual who has a physical or mental impairment which for such individual constitutes or results in a substantial impediment to employment, including an individual who has a disability or is blind as determined pursuant to title II or title XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.).
 (17)Individuals with disabilitiesThe term individuals with disabilities means more than one individual with a disability. (18)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (19)Local areaThe term local area means a local workforce investment area designated under section 221, except as provided in section 319.
 (20)Local boardThe term local board means a local workforce investment board established under section 222. (21)Low-income individualThe term low-income individual means an individual who—
 (A)receives, or is a member of a family that receives, cash payments under a Federal, State, or local income-based public assistance program;
 (B)received an income, or is a member of a family that received a total family income, for the 6-month period prior to application for the program involved (exclusive of unemployment compensation, child support payments, payments described in subparagraph (A), and old-age and survivors insurance benefits received under section 202 of the Social Security Act (42 U.S.C. 402)) that, in relation to family size, does not exceed the higher of—
 (i)the poverty line, for an equivalent period; or (ii)70 percent of the lower living standard income level, for an equivalent period;
 (C)is a member of a household that receives (or has been determined within the 6-month period prior to application for the program involved to be eligible to receive) supplemental nutrition assistance program benefits pursuant to the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
 (D)is homeless; (E)is a foster child on behalf of whom State or local government payments are made; or
 (F)in cases permitted by regulations promulgated by the Secretary of Labor, is an individual with a disability whose own income meets the requirements of a program described in subparagraph (A) or subparagraph (B), but who is a member of a family whose income does not meet such requirements.
 (22)Native Hawaiian and Native Hawaiian organizationThe terms Native Hawaiian and Native Hawaiian organization have the meanings given such terms in section 7207 of the Native Hawaiian Education Act (20 U.S.C. 7517).
 (23)One-stop operatorThe term one-stop operator means an entity that has a designation or certification in effect under section 231. (24)Outlying areaThe term outlying area means the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and the Republic of Palau (except during any period for which the Secretary determines that a Compact of Free Association is in effect and contains provisions for training and education assistance prohibiting the assistance provided under this Act).
 (25)ParticipantThe term participant means an individual who has been determined to be eligible to participate in services or activities, and who is participating in services or activities, under a program authorized by this Act. Participation shall be deemed to commence on the first day, following determination of eligibility, on which the individual begins participating in subsidized employment, training, or other services or activities provided under this Act.
 (26)Secondary schoolThe term secondary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (27)Secondary educationThe term secondary education means education services provided by a secondary school. (28)SecretaryThe term Secretary means the Secretary of Labor.
 (29)StateThe term State means each of the several States of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.
 (30)State boardThe term State board means a State workforce investment board established under section 211. (31)Underemployed individualThe term underemployed individual means an individual who wants and is available for full-time work but has had to settle for part-time work.
 (32)Unemployed individualThe term unemployed individual means an individual who is without a job and who wants and is available for work. The determination of whether an individual is without a job, for purposes of this paragraph, shall be made in accordance with the criteria used by the Bureau of Labor Statistics of the Department of Labor in defining individuals as unemployed.
 (33)Unit of general local governmentThe term unit of general local government means any general purpose political subdivision of a State that has the power to levy taxes and spend funds, as well as general corporate and police powers.
 (34)Worker training services and activitiesThe term worker training services and activities means any services provided to, or activities for, jobseekers, employers, or employees under title III.
 102.Powers of Federal GovernmentAn Executive agency (as defined in section 105 of title 5, United States Code) shall have the power to issue regulations under this Act only when explicitly stated in this Act and only for the purposes and to the extent explicitly stated in this Act.
			IIStatewide and local workforce investment systems
 201.PurposeThe purpose of this title is to provide worker training services and activities, through statewide and local workforce investment systems, that increase the employment, retention, and earnings of participants, and increase educational and occupational skill attainment by participants.
			AState Provisions
				211.State workforce investment boards
 (a)EstablishmentThe Governor of a State shall establish a State workforce investment board.
					(b)Membership
 (1)CompositionThe Governor shall, not less often than once every 3 years, appoint members of the State board, who shall consist of—
 (A)representatives of business in the State; (B)representatives of employees’ interests, such as representatives of labor organizations, in the State; and
 (C)other persons that the Governor shall designate. (2)Maximum number of membersThe State board shall not have more than 20 members.
 (3)MajorityA majority of the members of the State board shall be representatives of business in the State. (4)ChairpersonThe Governor shall select a Chairperson for the State board from among its members.
 (5)Service at will of GovernorService of a member of the State board shall be at the will of the Governor. (6)Decertification and removalThe Governor may, without providing notice or an opportunity to appeal, decertify a State board or remove any member of a State board, at any time for—
 (A)fraud or abuse; or (B)failure to carry out State board functions to the Governor’s satisfaction.
 (c)FunctionsThe functions of the State board shall include: (1)State planConsistent with section 212, each State board shall develop and submit to the Secretary a State plan.
 (2)Local areasConsistent with section 221, the State board shall designate local areas. (3)Grant recipientThe State board shall serve as the State grant recipient of Federal funds distributed for the State under this Act.
 (4)Local boardsThe State board shall— (A)allocate and disburse funds to local boards under title III; and
 (B)review, and approve or reject, local plans under section 223. (5)Employment statistics system, labor exchange system and unemployment compensationConsistent with sections 318 and 319, the State board shall—
 (A)carry out— (i)coordination and development of a labor exchange system (including provision of services through that system) under section 318; and
 (ii)cooperative governance of an employment statistics system (including provision of employment statistics information) under section 319; and
 (B)ensure that the work test for the State unemployment compensation system is administered at each one-stop center.
 (6)Statistics and performance dataThe State board shall disseminate the information and data and carry out the other functions required by section 319(e) and submit the report required by section 402(c)(1)(B). The State board shall establish a process for—
 (A)local boards and entities carrying out covered programs providing worker training services and activities, and one-stop operators, to collect and submit the information and data required by section 319(e)(1)(E); and
 (B)local boards and entities carrying out covered programs providing worker training services and activities to collect and submit, under section 402(c)(1), the statistics and information indicating the levels of performance on all applicable performance indicators described in section 402(b), in the aggregate and disaggregated by the demographic factors described in that section.
 (7)Other functionsThe State board shall carry out all other functions required of the State board under this Act. (d)Budget and administration (1)Funds for State boards (A)Reserved fundsThe State board may use funds reserved or retained for State board administrative costs under sections 313(c), 333(c), and 373(d) for functions of the State board.
 (B)DonationsThe State board may solicit and accept gifts and donations from sources other than Federal funds made available under this Act, for functions of the State board.
 (2)BudgetThe State board shall develop a budget for the functions of the State board. (3)StaffThe State board may employ staff to assist in carrying out the functions of the State board.
 (e)Conflict of interestA member of a State board may not— (1)vote on a matter under consideration by the State board—
 (A)regarding the provision of services or activities by such member (or by an entity that such member represents); or
 (B)that would provide direct financial benefit to such member or the immediate family of such member; or
 (2)engage in any other activity determined by the Governor to constitute a conflict of interest as specified in the State plan.
 (f)Sunshine provisionThe State board shall make available to the public, on a regular basis through open meetings, information regarding the activities of the State board, including information regarding the State plan prior to submission of the plan, information regarding membership, and, on request, minutes of formal meetings of the State board. The State board shall provide an opportunity for public comment on and input into development of the State plan before submission of the plan to the Secretary.
					212.State plan
 (a)In generalFor a State to be eligible to receive funds under this Act, the State board shall develop and submit to the Secretary a single State plan (referred to in this Act as the State plan) that has been approved by the Governor of the State and that outlines a 1- to 3-year strategy for the statewide workforce investment system of the State and that meets the requirements of this Act.
 (b)ContentsThe State plan shall include— (1)a list of members of the State board;
 (2)an assurance that the State has met the requirements of subsections (c), (e), and (f) of section 211;
 (3)information identifying the local areas designated in the State, the rationale for designating those local areas, and the population of unemployed individuals and of underemployed individuals in each local area;
 (4)an assurance that any grants and contracts for a covered program providing worker training services and activities (other than supplemental services provided under section 316 or 317) or providers of activities relating to labor exchange or employment statistics system, awarded by the Governor, the State board, and local boards (directly or through one-stop operators) will be awarded on a competitive basis and a description of the State’s rules and criteria for the competitive process;
 (5)a description of the process used by the State consistent with section 211(f) to provide an opportunity for public comment on and input into development of the plan, before submission of the plan;
 (6)assurances that the State will establish and require all local boards to comply with, in accordance with section 403, fiscal control and fund accounting procedures in order to ensure the proper disbursement of, and accounting for, Federal funds paid to the State;
 (7)a description of— (A)the methods and criteria the State will use in allocating funds to local boards under sections 313(e), 333(d), and 373(c);
 (B)the worker training services and activities that will be carried out with funds received by the State under this Act, and how the State will ensure the State meets the needs of—
 (i)eligible veterans; (ii)unemployed individuals, and underemployed individuals, who are age 16 or older;
 (iii)required participants in an employment and training program under section 6(d)(4)(C) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)(C)), as amended by section 323(a);
 (iv)persons certified by the Secretary under section 223(a) of the Trade Act of 1974 (19 U.S.C. 2273(a));
 (v)disadvantaged youth; (vi)individuals with disabilities;
 (vii)Indians (including Alaska Natives) and Native Hawaiians; and (viii)individuals who are age 55 or older;
 (C)the requirements and restrictions the State board places on local boards in the State concerning use of funds under this Act;
 (D)the requirements and restrictions the State board places on other recipients of Federal funds from the State concerning use of funds under this Act;
 (E)(i)the expected levels of performance for the State on the performance indicators listed in section 402(b); and
 (ii)any performance indicators, in addition to those listed in section 402(b), that the State chooses to apply under section 402(d)(1)(B) and the State's expected levels of performance for those indicators; and
 (F)how the State will hold local boards and other recipients of Federal funds from the State accountable for their performance on performance indicators;
 (8)information meeting the requirements of sections 334(b) and 375(a)(2); and (9)information specifying any activity determined to be a conflict of interest for purposes of section 211 or 222.
 (c)Plan submission and approvalThe State board shall submit the State plan to the Secretary for approval. A State plan submitted to the Secretary under this section shall be considered to be approved by the Secretary at the end of the 90-day period beginning on the day the Secretary receives the plan, unless the Secretary makes a written determination, during the 90-day period, that the plan is inconsistent with the provisions of this Act.
 (d)Modifications to planA State may submit modifications to a State plan in accordance with the requirements of this section and section 211 as necessary during the 1- to 3-year period covered by the plan.
 (e)Powers of the SecretaryThe Secretary may issue regulations under this section regarding the timing, format, and submission of the State plan and modifications to the State plan, but may not add any requirements for matters to be included in the State plan, other than the matters specified in subsection (b).
					BLocal provisions
				221.Local workforce investment areas
					(a)Designation of areas
 (1)In generalIn order for a State to receive funds under this Act, every 3 years, or more often if the State board chooses, the State board shall designate local workforce investment areas within the State. The State board may designate such an area even if no application is received for the area under paragraph (2).
 (2)ApplicationsThe State board shall establish a process by which one or more units of general local government may apply for designation as a local area. The State board shall approve any application for designation as a local area from any unit of general local government with a population of 1,000,000 or more.
 (3)ConsiderationsIn making the designation of local areas, the State board shall take into consideration— (A)the extent to which the local areas are consistent with labor market areas;
 (B)the distance that individuals will need to travel to receive services and activities provided in such local areas;
 (C)the resources of such local areas that are available to effectively administer the services and activities carried out under title III; and
 (D)any other factors that the State board requires. (4)Single local areaSubject to paragraph (2), the State board may designate the entire State as a single local area.
						(b)Local board planning and cooperation
 (1)Information sharingThe State may require local boards to share, in feasible cases, employment statistics, information about employment opportunities and trends, and other types of information that would assist in improving the performance of local boards.
 (2)Coordination of services and activitiesThe State may require local boards to coordinate the provision of worker training services and activities, including the provision of transportation and other supportive services.
 (3)Interstate regionsTwo or more States that contain an interstate region that is a labor market area, economic development region, or other appropriate contiguous subarea of the States may coordinate or jointly exercise the functions described in paragraphs (1) and (2) in that region.
						222.Local workforce investment boards
 (a)EstablishmentThe State board shall every 3 years, or more often if the State board chooses, establish in each local area a local workforce investment board.
					(b)Membership
						(1)Appointment of members
 (A)Appointing officialIn this subsection, the term appointing official means— (i)for a member of a local board appointed under subparagraph (C)(i), the chief elected official that appointed the member;
 (ii)for a member of a local board appointed under subparagraph (C)(ii)(I), the chief elected official or officials designated in the agreement described in that subparagraph; and
 (iii)for a member of a local board appointed under subparagraph (C)(ii)(II), the Governor. (B)State board criteriaThe State board shall establish criteria for use by chief elected officials in the local areas for appointment of members of the local boards in such local areas. The criteria shall be consistent with this section.
							(C)Chief elected officials
 (i)Single unitIn a case in which a local area includes only 1 unit of general local government, the chief elected official shall appoint the members of the local board for such area, in accordance with this section and the State criteria.
 (ii)Multiple unitsIn a case in which a local area includes more than 1 unit of general local government— (I)the chief elected officials of such units may execute an agreement that specifies the respective roles of the individual chief elected officials in the appointment and removal of the members of the local board and the decertification of the local board, in accordance with this section and the State criteria; and
 (II)if, after a reasonable effort, the chief elected officials are unable to reach agreement as provided under subclause (I), the Governor may appoint the members of the local board from individuals nominated by the chief elected officials.
 (2)CompositionThe members of the local board shall consist of— (A)representatives of business in the local area;
 (B)representatives of employees’ interests, such as representatives of labor organizations, in the local area; and
 (C)other persons that the appointing official described in paragraph (1) shall designate. (3)Maximum number of membersThe local board shall not have more than 20 members.
 (4)MajorityA majority of the members of the local board shall be representatives of business in the local area.
 (5)ChairpersonThe members of the local board shall, by majority vote, elect a Chairperson for the local board. (6)Service at will of appointing officialService of a member of the local board shall be at the will of the appointing official.
 (7)Decertification and removalAn appointing official may, without providing notice or an opportunity to appeal, decertify a local board, or remove a member of a local board, at any time for—
 (A)fraud or abuse; or (B)failure to carry out local board functions to the satisfaction of the appointing official.
 (c)Single State local areaNotwithstanding subsection (b), if a State determines that the State will be treated as a local area for purposes of the application of this Act, the Governor may designate the State board to carry out any or all of the functions of a local board under this Act.
 (d)Functions of local boardThe functions of the local board shall include the following: (1)Local planConsistent with section 223, each local board shall develop and submit to the State board a local plan.
						(2)One-stop operators and training providers
							(A)Selection of one-stop operators
 (i)Designation or certificationConsistent with section 231(b) and any requirements imposed by the State board, the local board shall designate or certify one-stop operators.
 (ii)TerminationThe local board may terminate at will the designation or certification of such an operator. (B) Selection of eligible providers of training servicesConsistent with section 241, the local board shall (directly or through a one-stop operator) select eligible providers of training services.
 (C)Allocation of funds among one-stop operatorsConsistent with this Act, the local board shall allocate among one-stop operators funds allocated by the State board for worker training services and activities under sections 313(e)(1), 333(d)(3), and 373(c), and shall allocate funds for local administrative costs under sections 313(e)(2), 333(d)(2), and 373(d).
 (D)Limitation on Secretary’s authorityThe Secretary shall not issue regulations governing determinations to be made under this paragraph. (3)Employment statistics system, labor exchange system, and unemployment compensationConsistent with sections 318 and 319, the local board shall assist the State board with the labor exchange system and employment statistics system under sections 318 and 319, and shall ensure that the work test for the State unemployment compensation system is administered at each one-stop center.
 (4)Statistics and performance dataThe local board shall comply with the process established by the State board under section 211(c)(6), as the process applies to local boards, for collecting and submitting the information and data required by section 319(e)(1)(E) and the statistics and information indicating the levels of performance on all applicable performance indicators described in section 402(b), in the aggregate and disaggregated by the demographic factors described in that section.
 (5)Duties designated by the State boardThe local board shall carry out all other functions designated by the State board. (e)Budget and administration (1)Funds for local boards (A)Reserved fundsThe local board may use funds reserved or retained for local board administrative costs under sections 313(e)(2), 333(d)(2), and 373(d) for functions of the local board.
 (B)DonationsThe local board may solicit and accept gifts and donations from sources other than Federal funds made available under this Act, for functions of the local board.
 (2)BudgetThe local board shall develop a budget for the functions of the local board. (3)StaffThe local board may employ staff to assist in carrying out the functions of the local board.
						(4)Disbursal of funds to providers
 Consistent with this Act, the local board shall disburse (directly or through a one-stop operator) funds allocated by the State board for worker training services and activities, to be carried out in accordance with this Act (including the requirements of the local plan).
 (f)Limitation on local board’s authorityNo local board, in carrying out this Act, shall mandate the curriculum, a standard, or an assessment for an elementary school or secondary school.
 (g)Conflict of interestA member of a local board may not— (1)vote on a matter under consideration by the local board—
 (A)regarding the provision of services or activities by such member (or by an entity that such member represents); or
 (B)that would provide direct financial benefit to such member or the immediate family of such member; or
 (2)engage in any other activity determined by the Governor to constitute a conflict of interest as specified in the State plan.
 (h)Sunshine provisionThe local board shall make available to the public, on a regular basis through open meetings, information regarding the activities of the local board, including information regarding the local plan prior to submission of the plan, information regarding membership, the designation or certification of one-stop operators, and the selection of eligible providers of training services, and on request, minutes of formal meetings of the local board. The local board shall provide an opportunity for public comment on and input into the development of the local plan before submission of the plan to the State board.
					223.Local plan
 (a)In generalTo be eligible to receive funds under this Act, each local board shall develop and submit to the State board a single local plan (referred to in this Act as the local plan) that outlines a 1- to 3-year strategy for the local workforce investment system of the local area and that meets the requirements of this Act (including requirements of the State plan).
 (b)ContentsThe local plan shall include— (1)a list of members of the local board;
 (2)an assurance that the requirements of subsections (d), (f), (g), and (h) of section 222 have been met;
 (3)an assurance that any grants and contracts involving Federal funds awarded by the local board (directly or through a one-stop operator) to providers of a covered program providing worker training services and activities or providers of activities relating to labor exchange or employment statistics system under section 313(e)(4), section 333(d)(3), and section 373(c) will be awarded on a competitive basis;
 (4)a description of the process used by the local board consistent with section 222(h) to provide an opportunity for public comment on and input into development of the plan, before submission of the plan;
 (5)an assurance that the local board will comply with all fiscal control and fund accounting procedures established by the State board under section 403 in order to ensure the proper disbursement of, and accounting for, Federal funds allocated to the local area; and
 (6)a description of— (A)the needs in the local area for worker training services and activities, including information on such needs of the unemployed individuals and underemployed individuals in the local area;
 (B)the one-stop delivery system to be established in the local area; (C)the division of responsibility between the local board and the one-stop operators in the local area, acting under section 241(a), for awarding any grants or contracts to eligible entities to provide worker services training and activities under paragraphs (3) and (4) of section 313(e), section 333(d)(3), and section 373(c);
 (D)the methods and factors the local board will use in allocating Federal funds for worker training services and activities described in paragraphs (3) and (4) of section 313(e), section 333(d)(3), and section 373(c) among one-stop operators in the local area;
 (E)the methods and factors the local board will use in allocating Federal funds for administrative costs under sections 313(e)(2), 333(d)(2), and 373(d) among one-stop operators in the local area;
 (F)the competitive process to be used by the local board (directly or through a one-stop operator) to award any grants and contracts referred to in paragraph (3);
 (G)the worker training services and activities that will be carried out with funds received by the local board under this Act, and how the local board will ensure the local board meets the needs of—
 (i)eligible veterans; (ii)unemployed individuals, and underemployed individuals, who are age 16 or older;
 (iii)required participants in an employment and training program under section 6(d)(4)(C) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)(C)), as amended by section 323(a);
 (iv)persons certified by the Secretary under section 223(a) of the Trade Act of 1974 (19 U.S.C. 2273(a));
 (v)disadvantaged youth; (vi)individuals with disabilities;
 (vii)Indians (including Alaska Natives) and Native Hawaiians; and (viii)individuals who are age 55 or older;
 (H)how the local board will hold one-stop operators and other recipients of Federal funds from the local board accountable for their performance; and
 (I)such other information as the State board may require. (c)Plan submission and approvalThe local board shall submit the local plan to the State board for approval.
					COne-Stop delivery system
				231.One-stop delivery system
 (a)SystemConsistent with this Act, the local board shall establish a one-stop delivery system, comprised of one-stop centers, in the local area.
 (b)Designation and certification of one-Stop operatorsConsistent with this Act (including the requirements of the State plan and any other requirements imposed by the State board), the local board may—
 (1)choose the number and location of one-stop centers that will operate in the local area, to facilitate the provision of worker training services and activities;
 (2)allocate the funds the local board receives for worker training services and activities under sections 313(e)(1), 333(d)(3), and 373(c) among the one-stop operators for the operation of the centers;
 (3)allocate the funds the local board receives for administrative costs under sections 313(2), 333(d)(2), and 373(d) among the one-stop operators for the operation of the centers;
 (4)designate or certify one-stop operators for such centers; and (5)terminate at will the designation or certification of such operators.
 (c)EligibilityTo be eligible to receive funds made available under subsection (b) to operate a one-stop center, an entity—
 (1)may be a public or private entity, or consortium of entities, except that elementary schools and secondary schools (other than secondary schools providing career and technical education) shall not be eligible to receive the funds; and
 (2)shall be designated or certified as a one-stop operator through a competitive process. DProviders of training services 241.Providers of training services (a)Contracts with providers of training servicesA local board may—
 (1)select and directly enter into contracts with eligible entities to provide training services in the local area; or
 (2)delegate to one-stop operators in the local area the responsibility for making those selections and entering into those contracts.
 (b)Criteria for providers of training servicesConsistent with this Act (including requirements of the corresponding State plan and local plan, and any other requirements imposed by the State or local board), the local board may list criteria for selection of an eligible entity to receive funds made available under title III to provide training services in the local area.
 (c)EligibilityTo be eligible to receive funds through a contract awarded under subsection (a) to provide a program of training services, an entity—
 (1)may be a public or private entity, or consortium of entities, of demonstrated effectiveness; (2)shall be selected through a competitive process; and
 (3)shall submit— (A)in accordance with the process established by the State board under section 211(c)(6), as the process applies to such an entity, the statistics and information indicating the level of performance on all applicable performance indicators described in section 402(b), in the aggregate and disaggregated by the demographic factors described in that section; and
 (B)to the local board (or a one-stop operator with the responsibility described in subsection (a)(2)), any other information required by the State or local board.
 (d)Training servicesIn this section, the term training services means— (1)adult training services;
 (2)youth training services described in section 334; (3)advanced career training referred to in section 348(c); and
 (4)vocational rehabilitation services and information and referral services described in section 375. IIIWorker Training Services and Activities 301.Fiscal year basisFunds appropriated for any fiscal year for services and activities carried out under this title shall be available for obligation only on the basis of a fiscal year.
 302.Priority for servicesA State shall ensure that veterans receive priority of service as provided under section 4215 of title 38, United States Code, in the delivery within the State of each of the following services and activities:
 (1)Adult training services authorized under section 315. (2)Youth training services authorized under section 334.
 (3)Services and activities provided through a Job Corps center and authorized under chapter 2 of subtitle B.
 (4)Vocational rehabilitation services and information and referral services authorized under section 375.
 (5)Worker training activities authorized under section 381. AAdult Worker Training Services and Activities 311.Authorization of appropriationsThere is authorized to be appropriated for adult training services, supplemental services (for individuals who are eligible for trade adjustment assistance) under section 316, supplemental services (for designated recipients of supplemental nutrition assistance) under section 317, coordination and development of a labor exchange system and administration of a work test for unemployment compensation under section 318, and cooperative governance of an employment statistics system under section 319—
 (1)$3,384,459,000 for fiscal year 2016; (2)$3,432,083,000 for fiscal year 2017;
 (3)$3,484,046,000 for fiscal year 2018; (4)$3,540,345,000 for fiscal year 2019; and
 (5)$3,592,308,000 for fiscal year 2020. 312.Allotment of funds for adult worker training services and activities (a)Secretary’s reserve (1)ReservationFrom the amount appropriated under section 311 for each fiscal year, the Secretary shall reserve not more than 3.3 percent to make national emergency grants under this subsection.
 (2)GrantsThe Secretary shall use the reserved funds to make, on a competitive basis, national emergency grants—
 (A)to a State board or local board to provide adult training services to workers affected by major economic dislocations, such as plant closures, mass layoffs, or closures and realignments of military installations; and
 (B)to provide assistance to the Governor of any State within the boundaries of which is an area that has suffered an emergency or a major disaster as defined in paragraphs (1) and (2), respectively, of section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) to provide disaster relief employment in the area.
							(3)Application
 (A)Form and procedureTo be eligible to receive a grant under this subsection, a State board, local board, or Governor shall submit an application at such time, in such manner, and containing such information as the Secretary may require.
 (B)Minimum requirementsThe Secretary shall require that the application contain, at a minimum— (i)a request for the grant, specifying the amount of the grant funds requested and the proposed uses for the funds;
 (ii)a description of the services that will be provided to participants, and how those services will prepare the participants for employment; and
 (iii)information indicating that the applicant meets any other criteria the Secretary shall establish. (4)ApprovalTo the extent practicable, the Secretary shall notify each applicant, not later than 5 months after the date of receipt of the application by the Secretary, concerning whether the application is approved or not approved.
 (5)Powers of SecretaryThe Secretary may issue regulations to carry out this subsection. (b)Outlying areas (1)FundsFrom the amount appropriated under section 311 for each fiscal year, the Secretary shall reserve not more than 0.215 percent to provide assistance to the outlying areas to provide adult training services. Specifically, the Secretary shall provide not more than—
 (A)0.07 percent of that amount to Guam; (B)0.015 percent of that amount to American Samoa;
 (C)0.033 percent of that amount to the Commonwealth of the Northern Mariana Islands; (D)except as described in section 101(24), 0.007 percent of that amount to the Republic of Palau; and
 (E)0.09 percent of that amount to the United States Virgin Islands. (2)Powers of secretaryThe Secretary may issue regulations to carry out this subsection.
						(c)States
 (1)FundsThe Secretary shall— (A)combine—
 (i)the amount appropriated under section 311 for a fiscal year, and not reserved under subsection (a) or (b); and
 (ii)funds made available under section 286(s)(2) of the Immigration and Nationality Act (8 U.S.C. 1356(s)(2)) for the fiscal year; and
 (B)allot the combined funds to States under paragraph (2). (2)Formula for allotting funds to States (A)FormulaSubject to subparagraph (B), of the combined funds—
 (i)34 percent shall be allotted on the basis of the relative number of unemployed individuals in areas of substantial unemployment in each State, compared to the total number of unemployed individuals in areas of substantial unemployment in all States;
 (ii)24 percent shall be allotted on the basis of the relative excess number of unemployed individuals in each State, compared to the total excess number of unemployed individuals in all States;
 (iii)10 percent shall be allotted on the basis of the relative number of disadvantaged adults in each State, composed to the total number of disadvantaged adults in all States;
 (iv)14 percent shall be allotted on the basis of the relative number of individuals who have been unemployed for 15 weeks or more in each State, compared to the total number of such individuals in all States; and
 (v)18 percent shall be allotted on the basis of the relative number of individuals in the civilian labor force in each State, compared to the total number of individuals in the civilian labor force in all States.
								(B)Minimum allotments
 (i)Fiscal year 2016In making allotments under this paragraph for fiscal year 2016, the Secretary shall ensure that no State receives an allotment in an amount that is less than 90 percent of the combined amount the State received for fiscal year 2015 under paragraphs (1)(B) and (2)(B) of section 132(b) of the Workforce Investment Act of 1998 (29 U.S.C. 2862(b)), as in effect on June 30, 2015, and section 6 of the Wagner-Peyser Act (29 U.S.C. 49e), as in effect on that date.
 (ii)Subsequent fiscal yearsIn making allotments under this paragraph for fiscal year 2017 and each subsequent fiscal year, the Secretary shall ensure that no State receives an allotment for the fiscal year involved in an amount that is less than 90 percent of the allotment the State received for the prior fiscal year under this paragraph.
								313.Within State allocation
 (a)Governor’s reserveFrom the amount allotted to a State under section 312(c) for a fiscal year, the Governor of the State shall reserve not more than 15 percent for adult training services. The Governor shall use the reserved amount to award contracts, on a competitive basis, to eligible entities as described in section 241 to provide adult training services under section 315.
 (b)Distribution of funds to State boardsThe Governor shall distribute to the State board— (1)the amount allotted to the State under section 312(c) and not reserved under subsection (a);
 (2)the portion of funds the State designates under section 237 of the Trade Act of 1974 (19 U.S.C. 2297), from the funds distributed to the State under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.) (as such section and such chapter are amended by section 321);
 (3)funds allocated to the State under section 16(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)); and
 (4)any funds the State chooses to contribute from the temporary assistance for needy families State family assistance grant under section 403(a)(1) of the Social Security Act (42 U.S.C. 603(a)(1)) in accordance with section 404(d)(4) of such Act (42 U.S.C. 604(d)(4)).
 (c)Administrative costs of State boardsEach State board may retain not more than 2.5 percent of the funds the State board receives under subsection (b), for the administrative costs of the State board in carrying out this subtitle.
 (d)State board funds for labor exchange and employment statistics systemsFrom the funds the State board receives under subsection (b), the State board shall reserve a portion determined by the State board—
 (1)to carry out— (A)coordination and development of a labor exchange system (including provision of services through that system) under section 318; and
 (B)cooperative governance of an employment statistics system (including provision of employment statistics information) under section 319; and
 (2)to ensure that the work test for the State unemployment compensation system is administered at each one-stop center in the State, by an employee or entity determined by the State.
						(e)Allocation of funds to local boards
 (1)AllocationsThe State board shall allocate the funds distributed to the State board under subsection (b) and not reserved or retained under subsection (c) or (d) to local boards for services and activities listed in section 314. The State board shall allocate the funds according to criteria included in a State plan submitted and approved under section 212.
 (2)Administrative costs of local boardsEach local board may retain not more than 5 percent of the funds the local board receives under this subsection, for the administrative costs of the local board in carrying out this subtitle.
 (3)Local board funds for supplemental servicesFrom the funds the local board receives under paragraph (1), the local board shall reserve a portion determined by the local board to provide supplemental services under sections 316 and 317.
 (4)Local board funds for adult training services and systemsThe local board shall use the funds allocated to the local board under paragraph (1) and not reserved or retained under paragraph (2) or (3) to award contracts, on a competitive basis—
 (A)to eligible entities as described in section 241 to provide adult training services under section 315; and
 (B)to qualified entities to carry out activities and services described in paragraphs (1) and (2) of subsection (d).
 314.Use of fundsFunds reserved, retained, or allocated under section 313 may be used only for— (1)adult training services under section 315;
 (2)supplemental services under section 316 and 317; (3)coordination and development of a labor exchange system (including provision of services through that system) and administration of a work test for unemployment compensation under section 318;
 (4)cooperative governance of an employment statistics system (including provision of employment statistics information) under section 319; and
 (5)administrative costs of State boards and local boards in carrying out this subtitle. 315.Adult training services (a)In generalAdult training services under this subtitle are any services designed to promote literacy, educational attainment, work-related skills, employment, employment retention, and higher wages among participants, including—
 (1)individual assessment; (2)job search and placement assistance services;
 (3)work experience and skills training, including through an industry sector partnership; (4)occupational skills training, including career and technical education and training through apprenticeships;
 (5)on-the-job training; (6)services and activities designed to meet the educational needs of participants, including—
 (A)basic skills instruction and remedial education; (B)language instruction educational programs for English learners (defined as individuals with the proficiency described in section 9101(25) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(25)));
 (C)secondary education services and activities, including classroom instruction, tutoring, study skills training, and dropout prevention activities, designed to lead to the attainment of a secondary school diploma or its generally recognized equivalent (including a credential for achievement of recognized alternative standards for individuals with disabilities);
 (D)counseling and assistance in obtaining education at an institution of higher education and necessary financial aid; and
 (E)alternative secondary school services; (7)a training program or coursework at an institution of higher education, including a training program or coursework for the purpose of—
 (A)obtaining a degree or certification; or (B)completing a degree or certification that the worker had previously begun at an institution of higher education; and
 (8)other services designed to promote literacy, educational attainment, work-related skills, employment, employment retention, and higher wages among participants.
 (b)Eligible individualsTo be eligible to receive adult training services, an individual shall be— (1)age 16 or older; and
 (2)an unemployed individual or an underemployed individual. (c)Priority of serviceIn providing adult training services under this subtitle, the State shall ensure that all persons designated by the State as required participants in an employment and training program under section 6(d)(4)(C) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)(C)) or certified by the Secretary under section 223(a) of the Trade Act of 1974 (19 U.S.C. 2273(a)) shall receive the services.
					316.Supplemental services for individuals eligible for trade adjustment assistance
 (a)In generalA local board shall use funds reserved under section 313(e) to provide to individuals certified as eligible to apply for trade adjustment assistance under section 223(a) of the Trade Act of 1974 (19 U.S.C. 2273(a)) the following supplemental services:
 (1)Supplemental assistance necessary to defray reasonable transportation and subsistence expenses for separate maintenance for training, when training is provided in facilities that are not within commuting distance of the individual’s regular place of residence.
 (2)A job search allowance to assist the individual in obtaining employment within the United States, if the individual—
 (A)has been totally separated from employment; and (B)cannot reasonably be expected to secure suitable employment in the commuting area in which the individual resides.
 (3)A relocation allowance to assist the individual in relocating to employment within the United States, if the individual—
 (A)has been totally separated from employment; (B)cannot reasonably be expected to secure suitable employment in the commuting area in which the individual resides; and
 (C)(i)has obtained suitable employment affording a reasonable expectation of long-term duration in the area in which the individual wishes to relocate; or
 (ii)has obtained a bona fide offer of such employment.
 (b)Amount of allowancesThe amount of a job search allowance under subsection (a)(2) or a relocation allowance under subsection (a)(3) paid to an individual shall be an amount that is not more than the lesser of—
 (1)90 percent of—
 (A)in the case of a job search allowance, the necessary job search expenses; and (B)in the case of a relocation allowance, the reasonable and necessary expenses incurred in transporting the individual and the individual’s family and household effects for the relocation; or
 (2)$1,250 of the expenses involved. 317.Supplemental services for designated recipients of supplemental nutrition assistance (a)Supplemental servicesA local board in a State shall use funds reserved under section 313(e) to provide to individuals designated by the State as required participants in an employment and training program under section 6(d)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)) the following supplemental services:
 (1)Payments or reimbursements for the actual costs of transportation and other actual costs (other than dependent care costs), that are reasonably necessary and directly related to participation in adult training services or the employment and training program under section 6(d)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)).
 (2)Dependent care services— (A)provided through payments or reimbursements for the actual costs of such dependent care services that are determined by the State to be necessary for the participation of an individual in adult training services or the employment and training program (other than an individual who is the caretaker relative of a dependent in a family receiving benefits under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) in a local area where an employment, training, or education program is in operation), except that no such payment or reimbursement shall exceed the applicable local market rate; or
 (B)provided for or arranged through service contracts or vouchers. (b)TreatmentThe value of any dependent care services provided for or arranged under paragraph (B) of subsection (a)(2), or any amount received as a payment or reimbursement under subparagraph (A) of subsection (a)(2), shall—
 (1)not be treated as income for the purposes of any other Federal or federally assisted program that bases eligibility for, or the amount of benefits on, need; and
 (2)not be claimed as an employment-related expense for the purposes of the credit provided under section 21 of the Internal Revenue Code of 1986.
						318.Labor exchange system and administration of work test for unemployment compensation
					(a)Labor exchange system
 (1)In generalThe Secretary shall assist in the coordination and development of a nationwide system of public labor exchange services to improve the functioning of the Nation's labor markets by bringing together individuals who are seeking employment and employers who are seeking employees.
 (2)Relationship to one-stop delivery systemThe system shall be provided as part of the one-stop delivery systems of the States. (3)CapacityEach State’s labor exchange system shall have the capacity—
 (A)to assist jobseekers in finding employment; (B)to assist employers in filling positions;
 (C)to facilitate matches between jobseekers and employers; (D)to participate in a system for clearing labor between the States, including the use of standardized classification systems specified by the Secretary; and
 (E)to meet the work test requirements of the State unemployment compensation system. (b)Administration of unemployment compensation benefits (1)Administration of work testThe work test for the State unemployment compensation system shall be administered at the one-stop centers.
 (2)Information sharingThe unemployment insurance office and one-stop centers in each State, shall, upon request of a public agency administering or supervising the administration of a State plan approved under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), of a public agency charged with any duty or responsibility under any program or activity authorized or required under part D of title IV of such Act (42 U.S.C. 651 et seq.), or of a State agency charged with the administration of the supplemental nutrition assistance program in a State under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), shall (and, notwithstanding any other provision of law, are authorized to) furnish to such agency making the request, from any data contained in the files of any such office, information with respect to any individual specified in the request as to—
 (A)whether such individual is receiving, has received, or has made application for, unemployment compensation, and the amount of any such compensation being received by such individual;
 (B)the current (or most recent) home address of such individual; and (C)whether such individual has refused an offer of employment and, if so, a description of the employment so offered and the terms, conditions, and rate of pay for the employment.
							319.Nationwide employment statistics system
					(a)System content
 (1)In generalThe Secretary, in accordance with the provisions of this section, shall oversee the development, maintenance, and continuous improvement of a nationwide employment statistics system under this section.
 (2)StatisticsThe nationwide employment statistics system under this section shall include— (A)statistical data from cooperative statistical survey and projection programs and data from administrative reporting systems that, when combined, enumerate, estimate, and project employment opportunities and conditions at national, State, and local levels in a timely manner, including statistics on—
 (i)the employment and unemployment status of national, State, and local populations, including self-employed, part-time, and seasonal workers;
 (ii)industrial distribution of occupations and current and projected employment opportunities, wages, benefits (where data is available), and skill trends disaggregated by occupation and industry, with particular attention to State and local conditions;
 (iii)the incidence of, industrial and geographical location of, and number of workers displaced by, permanent layoffs and plant closings; and
 (iv)employment and earnings information maintained in a longitudinal manner to be used for research and program evaluation;
 (B)information on State and local employment opportunities, and other appropriate statistical data related to labor market dynamics, which—
 (i)shall be current and comprehensive; and (ii)shall meet the needs identified through the consultations described in subparagraphs (C) and (D) of subsection (e)(1);
 (C)technical standards (which the Secretary shall publish annually) for data and information described in subparagraphs (A) and (B) that, at a minimum, meet the criteria of chapter 35 of title 44, United States Code;
 (D)procedures to ensure compatibility and additivity of the data and information described in subparagraphs (A) and (B) from national, State, and local levels;
 (E)procedures to support standardization and aggregation of data from administrative reporting systems described in subparagraph (A) of employment-related programs;
 (F)analysis of data and information described in subparagraphs (A) and (B) for uses such as— (i)national, State, and local policymaking;
 (ii)implementation of Federal policies (including allocation formulas); (iii)program planning and evaluation; and
 (iv)researching labor market dynamics; (G)wide dissemination of such data and information, and such analysis of such data and information, in a user-friendly manner and voluntary technical standards for mechanisms for such dissemination; and
 (H)programs of— (i)training for effectively disseminating data and information as described in subparagraph (G); and
 (ii)research and demonstration to further the objectives of this section. (3)Information to be confidential (A)In generalNo officer or employee of the Federal Government or agent of the Federal Government may—
 (i)use any submission that is furnished for exclusively statistical purposes under the provisions of this section for any purpose other than the statistical purposes of this section for which the submission is furnished;
 (ii)make any publication or media transmittal of the data contained in the submission described in clause (i) that permits information concerning individual subjects to be reasonably inferred by either direct or indirect means; or
 (iii)permit anyone other than a sworn officer, employee, or agent of any Federal department or agency, or a contractor (including an employee of a contractor) of such department or agency, to examine an individual submission described in clause (i),
								without the consent of the individual, agency, or other person who is
 the subject of the submission or provides that submission.(B)Immunity from legal processAny submission (including any data derived from the submission) that is collected and retained by a Federal department or agency, or an officer, employee, agent, or contractor of such a department or agency, for exclusively statistical purposes under this section shall be immune from the legal process and shall not, without the consent of the individual, agency, or other person who is the subject of such submission or provides that submission, be admitted as evidence or used for any purpose in any action, suit, or other judicial or administrative proceeding.
 (C)Rule of constructionNothing in this section shall be construed to provide immunity from the legal process for such submission (including any data derived from the submission) if the submission is in the possession of any person, agency, or entity other than the Federal Government or an officer, employee, agent, or contractor of the Federal Government, or if the submission is independently collected, retained, or produced for purposes other than the purposes of this section.
							(b)System responsibilities
 (1)In generalThe nationwide employment statistics system under this section shall be planned, administered, overseen, and evaluated through a cooperative governance structure involving the Federal Government and States.
 (2)DutiesThe Secretary, with respect to data collection, analysis, and dissemination of labor employment statistics for the nationwide employment statistics system under this section, shall carry out the following duties:
 (A)Assign responsibilities within the Department of Labor to carry out the nationwide employment statistics system under this section to ensure that all statistical and administrative data collected is consistent with appropriate Bureau of Labor Statistics standards and definitions.
 (B)Actively seek the cooperation of other Federal agencies to establish and maintain mechanisms for ensuring complementarity and nonduplication in the development and operation of statistical and administrative data collection activities.
 (C)Eliminate gaps and duplication in statistical undertakings, including by establishing the systemization of wage surveys as an early priority of such Secretary in carrying out this paragraph.
 (D)In collaboration with the Bureau of Labor Statistics and States, develop and maintain the nationwide employment statistics system under this section, including the development of consistent procedures and definitions for use by the States in collecting the data and information described in subparagraphs (A) and (B) of subsection (a)(2).
 (E)Establish procedures for the nationwide employment statistics system under this section to ensure that—
 (i)such data and information are timely; (ii)paperwork and reporting for such system are reduced to a minimum; and
 (iii)States and localities are fully involved in the development and continuous improvement of such system at all levels.
 (c)National electronic tools To provide servicesThe Secretary is authorized to assist the States in the development of national electronic tools that may be used to facilitate the delivery of adult training services and to provide workforce information to individuals through the one-stop delivery system described in section 231 and through other appropriate delivery systems.
 (d)Coordination with the StatesThe Secretary, working through the head of the Bureau of Labor Statistics and the Employment and Training Administration, shall regularly consult with representatives of State boards regarding strategies for improving the nationwide employment statistics system under this section.
					(e)State responsibilities
 (1)In generalIn order to receive Federal financial assistance to carry out this section, the State board shall— (A)be responsible for the management of the portions of the nationwide employment statistics system under this section that comprise a statewide employment statistics system;
 (B)establish a process for the oversight of such statewide employment statistics system; (C)consult with State and local employers, participants, and local boards about the labor market relevance of the data to be collected and disseminated through such statewide employment statistics system and identify needs resulting from such consultation;
 (D)consult with State educational agencies and local educational agencies concerning the provision of employment statistics in order to meet the needs of secondary school students and students at an institution of higher education who seek such information;
 (E)collect, and disseminate on behalf of the State and localities in the State, the information and data described in subparagraphs (A) and (B) of subsection (a)(2); and
 (F)perform contract and grant responsibilities for data collection, analysis, and dissemination for such statewide employment statistics system.
 (2)Rule of constructionNothing in this section shall be construed as limiting the ability of a State to conduct additional data collection, analysis, and dissemination activities with State funds or with Federal funds from sources other than this section.
 320.Conforming amendment relating to H–1B nonimmigrant petitioner accountSection 286(s)(2) of the Immigration and Nationality Act (8 U.S.C. 1356(s)(2)) is amended by striking remain available and all that follows through the end and inserting be used and allotted by the Secretary of Labor to the States as described in subparagraphs (A)(ii) and (B) of section 312(c)(1) of the CAREER Act..
				321.Amendments to the Trade Act of 1974
 (a)PetitionsSection 221(a) of the Trade Act of 1974 (19 U.S.C. 2271(a)) is amended— (1)in paragraph (1)(C), by striking , one-stop operators and all that follows through a State dislocated worker unit, and inserting , one-stop operators (as defined in section 101 of the CAREER Act), or State employment security agencies,; and
 (2)in paragraph (2), by striking shall— and all that follows through (B) assist and inserting shall assist. (b)Group eligibility determinationsSection 222(d)(2)(A)(iv) of the Trade Act of 1974 (19 U.S.C. 2272(d)(2)(A)(iv)) is amended by striking or one-stop partners and all that follows through Workforce Innovation and Opportunity Act) and inserting (as defined in section 101 of the CAREER Act).
 (c)Training servicesSection 236 of the Trade Act of 1974 (19 U.S.C. 2296) is amended— (1)in subsection (a)(5)—
 (A)in subparagraph (B), by striking provided by a State pursuant to title I of the Workforce Innovation and Opportunity Act and inserting provided by a State pursuant to title III of the CAREER Act; (B)in subparagraph (C), by striking approved by a private industry council established under section 102 and inserting approved by a local workforce investment board established under section 222 of the CAREER Act; and
 (C)in the last sentence, by striking title I of the Workforce Innovation and Opportunity Act and inserting title III of the CAREER Act; and (2)by striking subsection (b).
						(d)Job search and relocation allowances
 (1)AllowancesSection 237 of the Trade Act of 1974 (19 U.S.C. 2297) is amended to read as follows:  237.Supplemental servicesEach State, using the funds distributed to the State under section 236(a), shall designate a portion for supplemental services described in section 316 of the CAREER Act and distribute the portion to the State board under section 313(b)(2) of that Act..
 (2)RepealSection 238 of the Trade Act of 1974 (19 U.S.C. 2298) is repealed. (3)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by striking the items relating to sections 237 and 238 and inserting the following:
							Sec. 237. Supplemental services..
 (e)Agreements with StatesSection 239 of the Trade Act of 1974 (19 U.S.C. 2311) is amended— (1)in subsection (f), by striking of this Act and all that follows through Opportunity Act and inserting of this Act and under title III of the CAREER Act; and
 (2)by striking subsection (h). (f)Authorization of appropriationsSection 245(b) of the Trade Act of 1974 (19 U.S.C. 2317(b)) is amended by striking sections 235 through 238 and inserting sections 235 through 237.
					322.Conforming amendments relating to the temporary assistance for needy families program
 (a)Authority To transfer TANF State family assistance grantSection 404(d) of the Social Security Act (42 U.S.C. 604(d)) is amended— (1)in paragraph (3)(A), by inserting or (4) after (1); and
 (2)by adding at the end the following:
							
 (4)Authority to transfer State family assistance grant for worker training services and activitiesA State may use up to 100 percent of the amount of any grant made to the State under section 403(a)(1) for a fiscal year to carry out worker training services and activities under subtitle A of title III of the CAREER Act..
 (b)Welfare-to-Work requirementsSection 403(a)(5) of the Social Security Act (42 U.S.C. 603(a)(5)) is amended— (1)in subparagraph (A)(ii)(I)—
 (A)in item (cc), by striking the semicolon and inserting , which may be satisfied through consultation with local boards, as defined in section 101 of the CAREER Act;; and
 (B)in item (dd), by striking Governor of and all that follows through service delivery area and inserting Governor of the State that the State board and local board, as such terms are defined in section 101 of the CAREER Act, will coordinate the expenditure of any funds provided under this subparagraph for the benefit of the local area involved; and
 (2)in subparagraph (C)(i)(VII), by striking vocational educational and inserting career and technical education. (c)Work activitiesSection 407 of the Social Security Act (42 U.S.C. 607) is amended—
 (1)in subsection (c)(2)(D), by striking vocational educational training and inserting career and technical education; and (2)in subsection (d)—
 (A)in paragraph (5), by inserting before the semicolon the following: , including on-the-job training provided under subtitle A of title III of the CAREER Act; (B)in paragraph (6), by inserting before the semicolon the following: , including job search and job readiness assistance provided under subtitle A of title III of the CAREER Act;
 (C)in paragraph (8) by striking vocational educational training and inserting career and technical education, including career and technical education provided under subtitle A of title III of the CAREER Act;
 (D)in paragraph (9), by inserting before the semicolon the following: , including such training provided under subtitle A of title III of the CAREER Act; and (E)in paragraph (10), by inserting before the semicolon the following: , including such education provided under subtitle A of title III of the CAREER Act.
							(d)Other amendments
 (1)Data collectionSection 411(a)(1)(A)(xi)(VII) of the Social Security Act (42 U.S.C. 611(a)(1)(A)(xi)(VII)) is amended by striking vocational education and inserting career and technical education.
 (2)Definition of minor childSection 419(2)(B) of the Social Security Act (42 U.S.C. 619(2)(B)) is amended by striking vocational or technical training and inserting career and technical education. 323.Amendments to the Food and Nutrition Act of 2008 (a)Conditions of participationSection 6(d) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)) is amended—
 (1)in paragraph (1)(A)(ii), by striking established under paragraph (4) and inserting administered or approved by the applicable State; and (2)in paragraph (4)—
 (A)by striking subparagraphs (A) and (B); (B)by redesignating subparagraphs (C), (D), (E), and (F) as subparagraphs (A), (B), (C), and (D), respectively;
 (C)in subparagraph (A) (as so redesignated), by inserting administered or approved by the State after training program; (D)in subparagraph (C) (as so redesignated), by striking subparagraph (D) in one or more employment and training programs under this paragraph and inserting subparagraph (B) in one or more employment and training programs administered or approved by the State;
 (E)in subparagraph (D) (as so redesignated)— (i)in clause (i), by striking carried out under this paragraph and inserting administered or approved by the State;
 (ii)in clause (ii), by striking any hours worked in another program carried out under section 20 and; and (iii)in clause (iii), by striking a program under this paragraph and inserting an employment and training program administered or approved by the State;
 (F)by striking subparagraphs (G) through (K); (G)by redesignating subparagraph (L) as subparagraph (E); and
 (H)by striking subparagraph (M). (b)StudentsSection 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) is amended by striking paragraph (3) and inserting the following:
						
 (3)is assigned to, or placed in, an institution of higher education through, or in compliance with, the requirements of a training program that is administered or approved by the State, including a program of worker training services and activities under the CAREER Act;.
 (c)Work requirementSection 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) is amended by striking paragraph (1) and inserting the following:
						
 (1)Definition of work programIn this subsection, the term work program means a program of employment and training operated or supervised by a State or political subdivision of a State that meets standards approved by the Governor of the State, other than a job search program or a job search training program..
					BWorker Training for Disadvantaged Youth
				1Disadvantaged youth
 331.Authorization of appropriationsThere is authorized to be appropriated to provide youth training services under this chapter to disadvantaged youth—
 (1)$2,055,387,042 for fiscal year 2016; (2)$2,075,459,042 for fiscal year 2017;
 (3)$2,097,359,042 for fiscal year 2018; (4)$2,121,088,042 for fiscal year 2019; and
 (5)$2,142,989,042 for fiscal year 2020. 332.Allotment of funds for youth training services (a)Secretary’s Reserve (1)ReservationEach fiscal year, the Secretary shall reserve not more than 2.5 percent of the amount appropriated under section 331 for that fiscal year. The Secretary shall use the reserved amount to award contracts, on a competitive basis, to eligible entities as described in section 241 to provide youth training services to disadvantaged youth under section 334.
							(2)Application
 (A)In generalTo be eligible to receive a contract under this subsection, an entity shall submit an application at such time, in such manner, and containing such information as the Secretary may require.
 (B)Minimum requirementsThe Secretary shall require that the application contain, at a minimum— (i)a request for the contract, specifying the amount of funds requested and the proposed uses for the funds;
 (ii)a description of the applicant and a statement of its qualifications; (iii)the entity's levels of performance on all performance indicators and all required statistics, under section 402, for prior programs carried out under this chapter;
 (iv)a description of the services that will be provided to participants, and how those services will prepare disadvantaged youth for employment; and
 (v)information indicating that the entity meets any other criteria the Secretary shall establish. (3)ApprovalTo the extent practicable, the Secretary shall notify each applicant, not later than 5 months after the date of receipt of the application by the Secretary, concerning whether the application is approved or not approved.
 (4)Powers of SecretaryThe Secretary may issue regulations to carry out this subsection. (b)Outlying areas (1)ReservationFrom the amount appropriated under section 331 for each fiscal year, the Secretary shall reserve not more than—
 (A)0.07 percent for Guam; (B)0.03 percent for American Samoa;
 (C)0.04 percent for the Commonwealth of the Northern Mariana Islands; (D)except as described in section 101(24), 0.015 percent for the Republic of Palau; and
 (E)0.035 percent for the United States Virgin Islands. (2)Use of fundsEach outlying area receiving funds under this subsection shall use the funds to provide youth training services to disadvantaged youth under section 334.
 (3)Powers of SecretaryThe Secretary may issue regulations under this subsection. (c)States (1)AuthorizationAfter determining the amounts to be reserved under subsections (a) and (b), the Secretary shall allot the remainder of the amount appropriated under section 331 for that fiscal year to the States under paragraph (2). Each State receiving an allotment under this subsection shall use the funds made available through the allotment, and not reserved or retained under section 333, to provide youth training services to disadvantaged youth under section 334.
							(2)Formula for allotting funds to States
 (A)FormulaSubject to subparagraph (B), of the remainder— (i)14 percent shall be allotted on the basis of the relative number of unemployed individuals in areas of substantial unemployment in each State, compared to the total number of unemployed individuals in areas of substantial unemployment in all States;
 (ii)14 percent shall be allotted on the basis of the relative excess number of unemployed individuals in each State, compared to the total excess number of unemployed individuals in all States;
 (iii)30 percent shall be allotted on the basis of the relative number of disadvantaged youth in each State, compared to the total number of disadvantaged youth in all States;
 (iv)30 percent shall be allotted on the basis of the relative number of individuals ages 15 through 19 in the State, compared to the total number of individuals ages 15 through 19 in all States; and
 (v)12 percent shall be allotted on the basis of the relative number of individuals ages 20 through 24 in the State, compared to the total number of individuals ages 20 through 24 in all States.
 (B)Minimum allotmentsIn making allotments under this subsection, the Secretary shall ensure the following: (i)Fiscal year 2016For fiscal year 2016, the Secretary shall ensure that no State receives an allotment in an amount that is less than 90 percent of the combined amount the State received for fiscal year 2015 under section 127(b)(1)(C) of the Workforce Investment Act of 1998 (29 U.S.C. 2852(b)(1)(C)), as in effect on June 30, 2015, and section 111 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2321), as in effect on such date.
 (ii)Subsequent fiscal yearsFor fiscal year 2017 and each subsequent fiscal year, the Secretary shall ensure that no State receives an allotment for the fiscal year involved in an amount that is less than 90 percent of the allotment the State received for the prior fiscal year under this paragraph.
									333.Within State allocation
 (a)Governor’s ReserveFrom the amount allotted to a State under section 332(c)(2) for a fiscal year, the Governor of the State shall reserve not more than 12.25 percent. The Governor shall use the reserved amount to award contracts, on a competitive basis, to eligible entities as described in section 241 to provide youth training services to disadvantaged youth under section 334.
 (b)Distribution of funds to State boardsThe Governor shall distribute to the State board the amount allotted to the State under section 332(c)(2) and not reserved under subsection (a).
 (c)Administrative costs of State boardsEach State board may retain not more than 2.5 percent of the funds the State board receives under subsection (b), for the administrative costs of the State board in carrying out this subtitle.
						(d)Allocation of funds to local boards
 (1)AllocationsThe State board shall allocate the funds distributed to the State board under subsection (b) and not retained under subsection (c) to local boards for the provision of youth training services to disadvantaged youth under section 334.
 (2)Administrative costs of local boardsEach local board may retain not more than 5 percent of the funds the local board receives under this subsection, for the administrative costs of the local board in carrying out this subtitle.
 (3)Local board funds for youth training servicesThe local board shall use the funds allocated to the local board under paragraph (1) and not retained under paragraph (2) to award contracts, on a competitive basis, to eligible entities as described in section 241 to provide youth training services. The local board shall ensure the services are provided in accordance with the State plan submitted and approved under section 212.
							334.Youth training services
 (a)Youth training servicesYouth training services provided under this chapter are any services designed to promote literacy, educational attainment (including through a secondary school or institution of higher education), work-related skills, employment, employment retention, and higher wages, among disadvantaged youth, including—
 (1)individual assessment; (2)job search and placement assistance;
 (3)work experience and skills training, including through an industry-sector partnership; (4)occupational skills training, including career and technical education;
 (5)other paid and unpaid work experiences, including internships and job shadowing; (6)services and activities designed to meet the educational needs of participants, including—
 (A)basic skills instruction and remedial education; (B)language instruction educational programs for individuals with limited English proficiency;
 (C)secondary education services and activities, including classroom instruction, tutoring, study skills training, and dropout prevention activities, designed to lead to the attainment of a secondary school diploma or other State-recognized equivalent (including performance on recognized alternative standards for individuals with disabilities);
 (D)counseling and assistance in obtaining education at an institution of higher education and required financial aid; and
 (E)alternative secondary school services; (7)counseling services and related activities, such as comprehensive guidance and counseling on drug and alcohol abuse and related referral;
 (8)supportive services and provision of need-based stipends necessary to enable individuals to participate in the program of services described in this subsection and receive supportive services to assist individuals, for a period not to exceed 12 months after the completion of the training involved, in obtaining or retaining employment, or applying for and transitioning to postsecondary education;
 (9)job retention services; and (10)followup services.
 (b)Order of selection for youth training servicesIn the event that the youth training services cannot be provided to all eligible individuals in the State who apply for the services, the State plan shall—
 (1)show the order to be followed in selecting eligible individuals to be provided the youth training services;
 (2)provide the justification for the order of selection; and (3)include an assurance that individuals who are eligible veterans, homeless individuals, individuals in foster care, and individuals who have a disability or are blind as determined pursuant to title II or title XVI of the Social Security Act (42 U.S.C. 401 et seq. and 1381 et seq.) will be selected first, second, third, and fourth, respectively, for the provision of youth training services.
 (c)Prohibition on Federal control of educationNo provision of this Act shall be construed to authorize any department, agency, officer, or employee, of the United States to exercise any direction, supervision, or control over—
 (1)the curriculum, standards, program of instruction, administration, or personnel of any educational institution, school, or school system; or
 (2)the selection of library resources, textbooks, or other printed or published instructional materials by any educational institution, school, or school system.
							2Job Corps
 341.PurposesThe purposes of this chapter are— (1)to maintain a national Job Corps program, carried out in partnership with States and communities, to—
 (A)assist eligible youth to connect to the labor force by providing them with intensive social, academic, career and technical education, and service-learning opportunities, in primarily residential centers, in order for such youth to obtain secondary school diplomas or recognized postsecondary credentials leading to—
 (i)successful careers, in in-demand industry sectors or occupations or the Armed Forces, that will result in economic self-sufficiency and opportunities for advancement; or
 (ii)enrollment in postsecondary education, including an apprenticeship program; and (B)support responsible citizenship;
 (2)to set forth standards and procedures for selecting individuals as enrollees in the Job Corps; (3)to authorize the establishment of Job Corps centers in which enrollees will participate in intensive programs of activities described in this chapter; and
 (4)to prescribe various other powers, duties, and responsibilities incident to the operation and continuing development of the Job Corps.
 342.DefinitionsIn this chapter: (1)Applicable local boardThe term applicable local board means a local board—
 (A)that provides information for a Job Corps center on local employment opportunities and the job skills needed to obtain the opportunities; and
 (B)that serves communities in which the graduates of the Job Corps center seek employment. (2)Applicable one-stop centerThe term applicable one-stop center means a one-stop center that provides services, such as referral, assessment, recruitment, and placement, to support the purposes of the Job Corps.
 (3)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (4)EnrolleeThe term enrollee means an individual who has voluntarily applied for, been selected for, and enrolled in the Job Corps program, and remains with the program, but has not yet become a graduate.
 (5)Former enrolleeThe term former enrollee means an individual who has voluntarily applied for, been selected for, and enrolled in the Job Corps program, but left the program prior to becoming a graduate.
 (6)GraduateThe term graduate means an individual who has voluntarily applied for, been selected for, and enrolled in the Job Corps program and who, as a result of participation in the Job Corps program, has received a secondary school diploma or recognized equivalent, or completed the requirements of a career and technical education and training program that prepares individuals for employment leading to economic self-sufficiency or entrance into postsecondary education or training.
 (7)Job corpsThe term Job Corps means the Job Corps described in section 343. (8)Job corps centerThe term Job Corps center means a center described in section 347.
 (9)OperatorThe term operator means an entity selected under this chapter to operate a Job Corps center. (10)Recognized postsecondary credentialThe term recognized postsecondary credential means a credential consisting of an industry-recognized certificate or certification, a certificate of completion of an apprenticeship, a license recognized by the State involved or Federal Government, or an associate or baccalaureate degree.
 (11)RegionThe term region means an area defined by the Secretary. (12)Service providerThe term service provider means an entity selected under this chapter to provide services described in this chapter to a Job Corps center.
 343.EstablishmentThere shall be within the Department of Labor a Job Corps. 344.Individuals eligible for the Job Corps (a)In generalTo be eligible to become an enrollee, an individual shall be—
 (1)not less than age 16 and not more than age 21 on the date of enrollment, except that— (A)not more than 20 percent of the individuals enrolled in the Job Corps may be not less than age 22 and not more than age 24 on the date of enrollment; and
 (B)either such maximum age limitation may be waived by the Secretary, in accordance with regulations of the Secretary, in the case of an individual with a disability;
 (2)a low-income individual; and (3)an individual who is one or more of the following:
 (A)Basic skills deficient. (B)A school dropout.
 (C)A homeless individual, a homeless child or youth (as defined in section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2))), a runaway, an individual in foster care, or an individual who was in foster care and has aged out of the foster care system.
 (D)A parent. (E)An individual who requires additional education, career and technical education or training, or workforce preparation skills to be able to obtain and retain employment that leads to economic self-sufficiency.
 (b)Special rule for veteransNotwithstanding the requirement of subsection (a)(2), a veteran shall be eligible to become an enrollee under subsection (a) if the individual—
 (1)meets the requirements of paragraphs (1) and (3) of such subsection; and (2)does not meet the requirement of subsection (a)(2) because the military income earned by such individual within the 6-month period prior to the individual’s application for Job Corps prevents the individual from meeting such requirement.
							345.Recruitment, screening, selection, and assignment of enrollees
						(a)Standards and procedures
 (1)In generalThe Secretary shall prescribe specific standards and procedures for the recruitment, screening, and selection of eligible applicants for the Job Corps, after considering recommendations from Governors of States, local boards, and other interested parties.
 (2)MethodsIn prescribing standards and procedures under paragraph (1), the Secretary, at a minimum, shall— (A)prescribe procedures for informing enrollees that drug tests will be administered to the enrollees and the results received within 45 days after the enrollees enroll in the Job Corps;
 (B)establish standards for recruitment of Job Corps applicants; (C)establish standards and procedures for—
 (i)determining, for each applicant, whether the educational and career and technical education and training needs of the applicant can best be met through the Job Corps program or an alternative program in the community in which the applicant resides; and
 (ii)obtaining from each applicant pertinent data relating to background, needs, and interests for determining eligibility and potential assignment;
 (D)where appropriate, take measures to improve the professional capability of the individuals conducting screening of the applicants; and
 (E)assure appropriate representation of enrollees from urban areas and from rural areas. (3)ImplementationThe standards and procedures shall be implemented through arrangements with—
 (A)applicable one-stop centers; (B)organizations that have a demonstrated record of effectiveness in serving at-risk youth and placing such youth into employment, including community action agencies, business organizations, or labor organizations; and
 (C)child welfare agencies that are responsible for children and youth eligible for benefits and services under section 477 of the Social Security Act (42 U.S.C. 677).
 (4)ConsultationThe standards and procedures shall provide for necessary consultation with individuals and organizations, including court, probation, parole, law enforcement, education, welfare, and medical authorities and advisers.
 (5)ReimbursementThe Secretary is authorized to enter into contracts with and make payments to individuals and organizations for the cost of conducting recruitment, screening, and selection of eligible applicants for the Job Corps, as provided for in this section. The Secretary shall make no payment to any individual or organization solely as compensation for referring the names of applicants for the Job Corps.
							(b)Special limitations on selection
 (1)In generalNo individual shall be selected as an enrollee unless the individual or organization implementing the standards and procedures described in subsection (a) determines that—
 (A)there is a reasonable expectation that the individual considered for selection can participate successfully in group situations and activities, and is not likely to engage in behavior that would prevent other enrollees from receiving the benefit of the Job Corps program or be incompatible with the maintenance of sound discipline and satisfactory relationships between the Job Corps center to which the individual might be assigned and communities surrounding the Job Corps center;
 (B)the individual manifests a basic understanding of both the rules to which the individual will be subject and of the consequences of failure to observe the rules, and agrees to comply with such rules; and
 (C)the individual has passed a background check conducted in accordance with procedures established by the Secretary and with applicable State and local laws.
 (2)Individuals on probation, parole, or supervised releaseAn individual on probation, parole, or supervised release may be selected as an enrollee only if release from the supervision of the probation or parole official involved is satisfactory to the official and the Secretary and does not violate applicable laws (including regulations). No individual shall be denied a position in the Job Corps solely on the basis of individual contact with the criminal justice system except for a disqualifying conviction as specified in paragraph (3).
 (3)Individuals convicted of certain crimesAn individual shall not be selected as an enrollee if the individual has been convicted of a felony consisting of murder (as described in section 1111 of title 18, United States Code), child abuse, or a crime involving rape or sexual assault.
							(c)Assignment plan
 (1)In generalEvery 2 years, the Secretary shall develop and implement a plan for assigning enrollees to Job Corps centers. In developing the plan, the Secretary shall, based on the analysis described in paragraph (2), establish targets, applicable to each Job Corps center, for—
 (A)the maximum attainable percentage of enrollees at the Job Corps center that reside in the State in which the center is located; and
 (B)the maximum attainable percentage of enrollees at the Job Corps center that reside in the region in which the center is located, and in surrounding regions.
 (2)AnalysisIn order to develop the plan described in paragraph (1), every 2 years the Secretary, in consultation with operators of Job Corps centers, shall analyze relevant factors relating to each Job Corps center, including—
 (A)the size of the population of individuals eligible to participate in Job Corps in the State and region in which the Job Corps center is located, and in surrounding regions;
 (B)the relative demand for participation in the Job Corps in the State and region, and in surrounding regions;
 (C)the capacity and utilization of the Job Corps center, including the education, training, and supportive services provided through the center; and
 (D)the performance of the Job Corps center relating to the expected levels of performance described in section 359(c)(1) for the performance indicators described in section 402(b)(2), and whether any actions have been taken with respect to such center pursuant to paragraphs (2) and (3) of section 359(f).
								(d)Assignment of individual enrollees
 (1)In generalAfter an individual has been selected for the Job Corps in accordance with the standards and procedures of the Secretary under subsection (a), the enrollee shall be assigned to the Job Corps center that offers the type of career and technical education and training selected by the individual and, among the centers that offer such education and training, is closest to the home of the individual. The Secretary may waive this requirement if—
 (A)the enrollee would be unduly delayed in participating in the Job Corps program because the closest center is operating at full capacity; or
 (B)the parent or guardian of the enrollee requests assignment of the enrollee to another Job Corps center due to circumstances in the community of the enrollee that would impair prospects for successful participation in the Job Corps program.
 (2)Enrollees who are younger than 18An enrollee who is younger than 18 shall not be assigned to a Job Corps center other than the center closest to the home that offers the career and technical education and training desired by the enrollee pursuant to paragraph (1) if the parent or guardian of the enrollee objects to the assignment.
							346.Enrollment
 (a)Relationship between enrollment and military obligationsEnrollment in the Job Corps shall not relieve any individual of obligations under the Military Selective Service Act (50 U.S.C. App. 451 et seq.).
 (b)Period of enrollmentNo individual may be enrolled in the Job Corps for more than 2 years, except— (1)in a case in which completion of an advanced career training program under section 348(c) would require an individual to participate in the Job Corps for not more than one additional year;
 (2)in the case of an individual with a disability who would reasonably be expected to meet the standards for a Job Corps graduate, as defined under section 342(6), if allowed to participate in the Job Corps for not more than 1 additional year;
 (3)in the case of an individual who participates in national service, as authorized by a Civilian Conservation Center program, who would be granted an enrollment extension in the Job Corps for the amount of time equal to the period of national service; or
 (4)as the Secretary may authorize in a special case. 347.Job Corps centers (a)Operators and service providers (1)Eligible entities (A)OperatorsThe Secretary shall enter into an agreement with a Federal, State, or local agency, an area career and technical education school, a residential career and technical education school, or a private organization, for the operation of each Job Corps center.
 (B)ProvidersThe Secretary may enter into an agreement with a local entity, or other entity with the necessary capacity, to provide activities described in this chapter to a Job Corps center.
								(2)Selection process
 (A)Competitive basisExcept as provided in subsections (a) and (b) of section 3304 of title 41, United States Code, the Secretary shall select on a competitive basis an entity to operate a Job Corps center and entities to provide activities described in this chapter to the Job Corps center. In developing a solicitation for an operator or service provider, the Secretary shall consult with the Governor of the State in which the center is located, the workforce council for the Job Corps center (if established), and the applicable local board regarding the contents of such solicitation, including elements that will promote the consistency of the activities carried out through the center with the objectives set forth in the State plan or in a local plan.
								(B)Recommendations and considerations
 (i)OperatorsIn selecting an entity to operate a Job Corps center, the Secretary shall consider— (I)the ability of the entity to coordinate the activities carried out through the Job Corps center with activities carried out under the appropriate State plan and local plans;
 (II)the ability of the entity to offer career and technical education and training that has been proposed by the workforce council under section 354(c), and the degree to which such education and training reflects employment opportunities in the local areas in which enrollees at the center intend to seek employment;
 (III)the degree to which the entity demonstrates relationships with the surrounding communities, employers, labor organizations, State boards, local boards, applicable one-stop centers, and the State and region in which the center is located;
 (IV)the performance of the entity, if any, relating to operating or providing activities described in this chapter to a Job Corps center, including information regarding the entity in any reports developed by the Office of Inspector General of the Department of Labor and the entity’s demonstrated effectiveness in assisting individuals in achieving the performance indicators described in section 402(b)(2); and
 (V)the ability of the entity to demonstrate a record of successfully assisting at-risk youth to connect to the workforce, including providing them with intensive academics and career and technical education and training.
 (ii)ProvidersIn selecting a service provider for a Job Corps center, the Secretary shall consider the factors described in clause (i).
 (3)Additional selection factorsTo be eligible to operate a Job Corps center, an entity shall submit to the Secretary, at such time and in such manner as the Secretary may require, information related to additional selection factors, which shall consist of the following:
 (A)A description of the program activities that will be offered at the center and how the academics and career and technical education and training reflect State and local employment opportunities, including opportunities in in-demand industry sectors and occupations recommended by the workforce council under section 354(c)(2)(A).
 (B)A description of the counseling, placement, and support activities that will be offered at the center, including a description of the strategies and procedures the entity will use to place graduates into unsubsidized employment or education leading to a recognized postsecondary credential upon completion of the program.
 (C)A description of the demonstrated record of effectiveness that the entity has in placing at-risk youth into employment and postsecondary education, including past performance of operating a Job Corps center under this chapter or subtitle C of title I of the Workforce Investment Act of 1998, as in effect on June 30, 2015, and as appropriate, the entity’s demonstrated effectiveness in assisting individuals in achieving the performance indicators described in section 402(b)(2).
 (D)A description of the relationships that the entity has developed with State boards, local boards, applicable one-stop centers, employers, labor organizations, State and local educational agencies, and the surrounding communities in which the center is located, in an effort to promote a comprehensive statewide workforce investment system.
 (E)A description of the entity’s ability to coordinate the activities carried out through the Job Corps center with activities carried out under the appropriate State plan and local plans.
 (F)A description of the strong fiscal controls the entity has in place to ensure proper accounting of Federal funds, and a description of how the entity will meet the requirements of section 359(a).
 (G)A description of the steps to be taken to control costs in accordance with section 359(a)(3). (H)A detailed budget of the activities that will be supported using funds under this chapter and non-Federal resources.
 (I)An assurance the entity is licensed to operate in the State in which the center is located. (J)An assurance the entity will comply with basic health and safety codes, which shall include the disciplinary measures described in section 352(b).
 (K)Any other information on additional selection factors that the Secretary may require. (b)High-Performing centers (1)In generalIf an entity meets the requirements described in paragraph (2) as applied to a particular Job Corps center, such entity shall be allowed to compete in any competitive selection process carried out for an award to operate such center.
 (2)High performanceAn entity shall be considered to be an operator of a high-performing center if the Job Corps center operated by the entity—
 (A)is ranked among the top 20 percent of Job Corps centers for the most recent preceding program year; and
 (B)meets the expected levels of performance established under section 359(c)(1) and, with respect to each of the performance indicators described in section 402(b)(2)—
 (i)for the period of the most recent preceding 3 program years for which information is available at the time the determination is made, achieved an average of 100 percent, or higher, of the expected level of performance established under section 359(c)(1) for the indicator; and
 (ii)for the most recent preceding program year for which information is available at the time the determination is made, achieved 100 percent, or higher, of the expected level of performance established under such section for the indicator.
 (3)TransitionIf any of the program years described in paragraph (2)(B) precedes the implementation of the establishment of expected levels of performance under section 359(c) and the application of the performance indicators described in section 402(b)(2), an entity shall be considered an operator of a high-performing center during that period if the Job Corps center operated by the entity—
 (A)meets the requirements of paragraph (2)(B) with respect to such preceding program years using the performance of the Job Corps center regarding the national goals or targets established by the Office of the Job Corps under the previous performance accountability system for—
 (i)the 6-month follow-up placement rate of graduates in employment, the military, education, or training;
 (ii)the 12-month follow-up placement rate of graduates in employment, the military, education, or training;
 (iii)the 6-month follow-up average weekly earnings of graduates; (iv)the rate of attainment of secondary school diplomas or their recognized equivalent;
 (v)the rate of attainment of completion certificates for career and technical training; (vi)average literacy gains; and
 (vii)average numeracy gains; or (B)is ranked among the top 5 percent of Job Corps centers for the most recent preceding program year.
 (c)Character and activitiesJob Corps centers may be residential or nonresidential in character, and shall be designed and operated so as to provide enrollees, in a well-supervised setting, with access to activities described in this chapter. In any year, no more than 20 percent of the individuals enrolled in the Job Corps may be nonresidential participants in the Job Corps.
						(d)Civilian conservation centers
 (1)In generalJob Corps centers may include Civilian Conservation Centers, operated under an agreement between the Secretary of Labor and the Secretary of Agriculture, that are located primarily in rural areas. Such centers shall provide, in addition to academics, career and technical education and training, and workforce preparation skills training, programs of work experience to conserve, develop, or manage public natural resources or public recreational areas or to develop community projects in the public interest.
 (2)Assistance during disastersEnrollees in Civilian Conservation Centers may provide assistance in addressing national, State, and local disasters, consistent with current child labor laws (including regulations). The Secretary of Agriculture shall ensure that with respect to the provision of such assistance the enrollees are properly trained, equipped, supervised, and dispatched consistent with standards for the conservation and rehabilitation of wildlife established under the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.).
 (3)National liaisonThe Secretary of Agriculture shall designate a Job Corps National Liaison to support the agreement under this section between the Departments of Labor and Agriculture.
							(e)Indian tribes
 The Secretary may enter into agreements with Indian tribes to operate Job Corps centers for Indians.
 (f)Length of agreementThe agreement described in subsection (a)(1)(A) shall be for not more than a 2-year period. The Secretary may exercise any contractual option to renew the agreement in 1-year increments for not more than 3 additional years, consistent with the requirements of subsection (g).
						(g)Renewal conditions
 (1)In generalSubject to paragraph (2), the Secretary shall not renew the terms of an agreement for any 1-year additional period described in subsection (f) for an entity to operate a particular Job Corps center if, for both of the 2 most recent preceding program years for which information is available at the time the determination is made, or if a second program year is not available, the preceding year for which information is available, such center—
 (A)has been ranked in the lowest 10 percent of Job Corps centers; and (B)failed to achieve an average of 50 percent or higher of the expected level of performance under section 359(c)(1) with respect to each of the performance indicators described in section 402(b)(2).
 (2)ExceptionNotwithstanding paragraph (1), the Secretary may exercise an option to renew the agreement for no more than 2 additional years if the Secretary determines such renewal would be in the best interest of the Job Corps program, taking into account factors including—
 (A)significant improvements in program performance in carrying out a performance improvement plan under section 359(f)(2);
 (B)that the performance is due to circumstances beyond the control of the entity, such as an emergency or disaster;
 (C)a significant disruption in the operations of the center, including in the ability to continue to provide services to students, or significant increase in the cost of such operations; or
 (D)a significant disruption in the procurement process with respect to carrying out a competition for the selection of a center operator.
 (3)Detailed explanationIf the Secretary exercises an option under paragraph (2), the Secretary shall provide, to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, a detailed explanation of the rationale for exercising such option.
 (4)Additional considerationsThe Secretary shall only renew the agreement of an entity to operate a Job Corps center if the entity—
 (A)has a satisfactory record of integrity and business ethics; (B)has adequate financial resources to perform the agreement;
 (C)has the necessary organization, experience, accounting and operational controls, and technical skills; and
 (D)is otherwise qualified and eligible under applicable laws and regulations, including that the contractor is not under suspension or debarred from eligibility for Federal contracts.
 (5)Emergency or disasterFor purposes of paragraph (2)(B), the term emergency or disaster means— (A)an emergency or a major disaster, as defined in paragraphs (1) and (2), respectively, of section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122 (1) and (2)); or
 (B)an emergency or disaster situation of national significance that could result in a potentially large loss of employment, as declared or otherwise recognized by the chief official of a Federal agency with authority for or jurisdiction over the Federal response to the emergency or disaster situation.
								348.Program activities
						(a)Activities provided by job corps centers
 (1)In generalEach Job Corps center shall provide enrollees with an intensive, well organized, and fully supervised program of education, including English language acquisition programs, career and technical education and training, work experience, work-based learning, recreational activities, physical rehabilitation and development, driver's education, and counseling, which may include information about financial literacy. Each Job Corps center shall provide enrollees assigned to the center with access to services or activities described in section 314 or 334.
 (2)Relationship to opportunitiesThe activities provided under this subsection shall be targeted to helping enrollees, on completion of their enrollment—
 (A)secure and maintain meaningful unsubsidized employment; (B)enroll in and complete secondary education or postsecondary education or training programs, including other suitable career and technical education and training, and apprenticeship programs; or
 (C)satisfy Armed Forces requirements. (3)Link to employment opportunitiesThe career and technical education and training provided shall be linked to employment opportunities in in-demand industry sectors and occupations in the State or local area in which the Job Corps center is located and, to the extent practicable, in the State or local area in which the enrollee intends to seek employment after graduation.
 (b)Academic and career and technical education and trainingThe Secretary may arrange for career and technical education and training of enrollees through local public or private educational agencies, career and technical educational institutions, technical institutes, or national service providers, whenever such entities provide education and training substantially equivalent in cost and quality to that which the Secretary could provide through other means.
						(c)Advanced career training programs
 (1)In generalThe Secretary may arrange for programs of advanced career training for selected enrollees in which the enrollees may continue to participate for a period of not to exceed 1 year in addition to the period of participation to which the enrollees would otherwise be limited. The advanced career training may be provided through the eligible providers of training services selected under section 241.
 (2)BenefitsDuring the period of participation in an advanced career training program, an enrollee shall be eligible for full Job Corps benefits, or a monthly stipend equal to the average value of the residential support, food, allowances, and other benefits provided to enrollees assigned to residential Job Corps centers.
 (3)DemonstrationThe Secretary shall develop standards by which any operator seeking to enroll additional enrollees in an advanced career training program shall demonstrate, before the operator may carry out such additional enrollment, that—
 (A)participants in such program have achieved a satisfactory rate of completion and placement in training-related jobs; and
 (B)for the most recently preceding 2 program years, such operator has, on average, met or exceeded the expected levels of performance under section 359(c)(1) for each of the performance indicators described in section 402(b)(2).
 (d)Graduate servicesIn order to promote the retention of graduates in employment or postsecondary education, the Secretary shall arrange for the provision of job placement and support services to graduates for up to 12 months after the date of graduation. Multiple resources, including one-stop partners, may support the provision of these services, including services from the State vocational rehabilitation agency, to supplement job placement and job development efforts for Job Corps graduates who are individuals with disabilities.
 (e)Child careThe Secretary shall, to the extent practicable, provide child care at or near Job Corps centers, for individuals who require child care for their children in order to participate in the Job Corps.
						349.Counseling and job placement
 (a)Assessment and counselingThe Secretary shall arrange for assessment and counseling for each enrollee at regular intervals to measure progress in the academic and career and technical education and training programs carried out through the Job Corps.
 (b)PlacementThe Secretary shall arrange for assessment and counseling for enrollees prior to their scheduled graduations to determine their capabilities and, based on their capabilities, shall place the enrollees in employment leading to economic self-sufficiency for which the enrollees are trained or assist the enrollees in participating in further activities described in this chapter. In arranging for the placement of graduates in jobs, the Secretary shall utilize the one-stop delivery system to the maximum extent practicable.
 (c)Status and progressThe Secretary shall determine the status and progress of enrollees scheduled for graduation and make every effort to assure that their needs for further activities described in this chapter are met.
 (d)Services to former enrolleesThe Secretary may provide such services as the Secretary determines to be appropriate under this chapter to former enrollees.
						350.Support
 (a)Personal allowancesThe Secretary may provide enrollees assigned to Job Corps centers with such personal allowances as the Secretary may determine to be necessary or appropriate to meet the needs of the enrollees.
 (b)Transition allowancesThe Secretary shall arrange for a transition allowance to be paid to graduates. The transition allowance shall be incentive-based to reflect a graduate’s completion of academic, career and technical education or training, and attainment of recognized postsecondary credentials.
 (c)Transition supportThe Secretary may arrange for the provision of 3 months of employment services for former enrollees.
						351.Operations
 (a)Operating planThe provisions of the contract between the Secretary and an entity selected to operate a Job Corps center shall, at a minimum, serve as an operating plan for the Job Corps center.
 (b)Additional informationThe Secretary may require the operator, in order to remain eligible to operate the Job Corps center, to submit such additional information as the Secretary may require, which shall be considered part of the operating plan.
 (c)AvailabilityThe Secretary shall make the operating plan described in subsections (a) and (b), excluding any proprietary information, available to the public.
						352.Standards of conduct
 (a)Provision and enforcementThe Secretary shall provide, and directors of Job Corps centers shall stringently enforce, standards of conduct within the centers. Such standards of conduct shall include provisions forbidding the actions described in subsection (b)(2)(A).
						(b)Disciplinary measures
 (1)In generalTo promote the proper behavioral standards in the Job Corps, the directors of Job Corps centers shall have the authority to take appropriate disciplinary measures against enrollees if such a director determines that an enrollee has committed a violation of the standards of conduct. The director shall dismiss the enrollee from the Job Corps if the director determines that the retention of the enrollee in the Job Corps will jeopardize the enforcement of such standards, threaten the safety of staff, students, or the local community, or diminish the opportunities of other enrollees.
							(2)Zero tolerance policy and drug testing
 (A)GuidelinesThe Secretary shall adopt guidelines establishing a zero tolerance policy for an act of violence, for use, sale, or possession of a controlled substance, for abuse of alcohol, or for other illegal or disruptive activity.
 (B)Drug testingThe Secretary shall require drug testing of all enrollees for controlled substances in accordance with procedures prescribed by the Secretary under section 345(a).
 (C)DefinitionsIn this paragraph: (i)Controlled substanceThe term controlled substance has the meaning given the term in section 102 of the Controlled Substances Act (21 U.S.C. 802).
 (ii)Zero tolerance policyThe term zero tolerance policy means a policy under which an enrollee shall be automatically dismissed from the Job Corps after a determination by the director that the enrollee has carried out an action described in subparagraph (A).
 (c)AppealA disciplinary measure taken by a director under this section shall be subject to expeditious appeal in accordance with procedures established by the Secretary.
						353.Community participation
 (a)Business and community participationThe director of each Job Corps center shall ensure the establishment and development of the mutually beneficial business and community relationships and networks described in subsection (b), including the use of local boards, in order to enhance the effectiveness of such centers.
 (b)NetworksThe activities carried out by each Job Corps center under this section shall include— (1)establishing and developing relationships and networks with—
 (A)local and distant employers, to the extent practicable, in coordination with entities carrying out other Federal and non-Federal programs that conduct similar outreach to employers;
 (B)applicable one-stop centers and applicable local boards, for the purpose of providing— (i)information to, and referral of, potential enrollees; and
 (ii)job opportunities for Job Corps graduates; and (C) (i)entities carrying out relevant apprenticeship programs and youth programs;
 (ii)labor-management organizations and local labor organizations; (iii)employers and contractors that support national training contractor programs; and
 (iv)community-based organizations, non-profit organizations, and intermediaries providing worker training services and activities; and
 (2)establishing and developing relationships with members of the community in which the Job Corps center is located, informing members of the community about the projects of the Job Corps center and changes in the rules, procedures, or activities of the center that may affect the community, and planning events of mutual interest to the community and the Job Corps center.
 (c)New centersThe director of a Job Corps center that is not yet operating shall ensure the establishment and development of the relationships and networks described in subsection (b) at least 3 months prior to the date on which the center accepts the first enrollee at the center.
						354.Workforce councils
 (a)In generalEach Job Corps center shall have a workforce council, appointed by the director of the center, in accordance with procedures established by the Secretary.
						(b)Workforce council composition
 (1)In generalA workforce council shall be comprised of— (A)a majority of members who shall be owners of business concerns, chief executives or chief operating officers of nongovernmental employers, or other private sector employers, who—
 (i)have substantial management, hiring, or policy responsibility; and (ii)represent businesses with employment opportunities that reflect the employment opportunities of the applicable local areas in which enrollees will be seeking employment;
 (B)representatives of labor organizations (where present) and representatives of employees; and (C)enrollees and graduates of the Job Corps.
 (2)Local boardThe workforce council may include members of the applicable local boards who meet the requirements described in paragraph (1).
 (3)Employers outside of local areaThe workforce council for a Job Corps center may include, or otherwise provide for consultation with, employers from outside the local area who are likely to hire a significant number of enrollees from the Job Corps center.
 (4)Special rule for single State local areasIn the case of a single State local area as determined under section 222(c), the workforce council shall include a representative of the State Board.
 (c)ResponsibilitiesThe responsibilities of the workforce council shall be— (1)to work closely with all applicable local boards in order to determine, and recommend to the Secretary, appropriate career and technical education and training for the center;
 (2)to review all the relevant labor market information, including related information in the State plan or the local plan, to—
 (A)recommend the in-demand industry sectors or occupations in the area in which the Job Corps center operates;
 (B)determine the employment opportunities in the local areas in which the enrollees intend to seek employment after graduation;
 (C)determine the skills and education that are necessary to obtain the employment opportunities; and (D)recommend to the Secretary the type of career and technical education and training that should be implemented at the center to enable the enrollees to obtain the employment opportunities; and
 (3)to meet at least once every 6 months to reevaluate the labor market information, and other relevant information, to determine, and recommend to the Secretary, any necessary changes in the career and technical education and training provided at the center.
 (d)New centersThe workforce council for a Job Corps center that is not yet operating shall carry out the responsibilities described in subsection (c) at least 3 months prior to the date on which the center accepts the first enrollee at the center.
 355.Advisory committeesThe Secretary may establish and use advisory committees in connection with the operation of the Job Corps program, and the operation of Job Corps centers, whenever the Secretary determines that the availability of outside advice and counsel on a regular basis would be of substantial benefit in identifying and overcoming problems, in planning program or center development, or in strengthening relationships between the Job Corps and agencies, institutions, or groups engaged in related activities.
					356.Experimental projects and technical assistance
 (a)ProjectsThe Secretary may carry out experimental, research, or demonstration projects relating to carrying out the Job Corps program. The Secretary may waive any provisions of this chapter that the Secretary finds would prevent the Secretary from carrying out the projects if the Secretary informs the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, in writing, not less than 90 days in advance of issuing such waiver.
 (b)Technical assistanceFrom the funds provided under section 362 (for the purposes of administration), the Secretary may reserve 1/4 of 1 percent to provide, directly or through grants, contracts, or other agreements or arrangements as the Secretary considers appropriate, technical assistance for the Job Corps program for the purpose of improving program quality. Such assistance shall include—
 (1)assisting Job Corps centers and programs— (A)in correcting deficiencies under, and violations of, this chapter;
 (B)in meeting or exceeding the expected levels of performance under section 359(c)(1) for the performance indicators described in section 402(b)(2); and
 (C)in the development of sound management practices, including financial management procedures; and (2)assisting entities, including entities not currently operating a Job Corps center, in developing the additional selection factors information described in section 347(a)(3).
							357.Application of provisions of Federal law
						(a)Enrollees not considered To be Federal employees
 (1)In generalExcept as otherwise provided in this subsection and in section 8143(a) of title 5, United States Code, enrollees shall not be considered to be Federal employees and shall not be subject to the provisions of law relating to Federal employment, including such provisions regarding hours of work, rates of compensation, leave, unemployment compensation, and Federal employee benefits.
 (2)Provisions relating to taxes and Social Security benefitsFor purposes of the Internal Revenue Code of 1986 and title II of the Social Security Act (42 U.S.C. 401 et seq.), enrollees shall be deemed to be employees of the United States and any service performed by an individual as an enrollee shall be deemed to be performed in the employ of the United States.
 (3)Provisions relating to compensation to Federal employees for work injuriesFor purposes of subchapter I of chapter 81 of title 5, United States Code (relating to compensation to Federal employees for work injuries), enrollees shall be deemed to be civil employees of the Government of the United States within the meaning of the term employee as defined in section 8101 of title 5, United States Code, and the provisions of such subchapter shall apply as specified in section 8143(a) of title 5, United States Code.
 (4)Federal tort claims provisionsFor purposes of the Federal tort claims provisions in title 28, United States Code, enrollees shall be considered to be employees of the Government.
 (b)Adjustments and settlementsWhenever the Secretary finds a claim for damages to a person or property resulting from the operation of the Job Corps to be a proper charge against the United States, and the claim is not cognizable under section 2672 of title 28, United States Code, the Secretary may adjust and settle the claim in an amount not exceeding $1,500.
 (c)Personnel of the uniformed servicesPersonnel of the uniformed services who are detailed or assigned to duty in the performance of agreements made by the Secretary for the support of the Job Corps shall not be counted in computing strength under any law limiting the strength of such services or in computing the percentage authorized by law for any grade in such services.
						358.Special provisions
 (a)EnrollmentThe Secretary shall ensure that women and men have an equal opportunity to participate in the Job Corps program, consistent with section 345.
 (b)Studies, evaluations, proposals, and dataThe Secretary shall assure that all studies, evaluations, proposals, and data produced or developed with Federal funds in the course of carrying out the Job Corps program shall become the property of the United States.
						(c)Transfer of property
 (1)In generalNotwithstanding chapter 5 of title 40, United States Code, and any other provision of law, the Secretary and the Secretary of Education shall receive priority by the Secretary of Defense for the direct transfer, on a nonreimbursable basis, of the property described in paragraph (2) for use in carrying out programs under this Act or under any other Act.
 (2)PropertyThe property described in this paragraph is real and personal property under the control of the Department of Defense that is not used by such Department, including property that the Secretary of Defense determines is in excess of current and projected requirements of such Department.
 (d)Gross receiptsTransactions conducted by a private for-profit or nonprofit entity that is an operator or service provider for a Job Corps center shall not be considered to be generating gross receipts. Such an operator or service provider shall not be liable, directly or indirectly, to any State or subdivision of a State (nor to any person acting on behalf of such a State or subdivision) for any gross receipts taxes, business privilege taxes measured by gross receipts, or any similar taxes imposed on, or measured by, gross receipts in connection with any payments made to or by such entity for operating or providing services to a Job Corps center. Such an operator or service provider shall not be liable to any State or subdivision of a State to collect or pay any sales, excise, use, or similar tax imposed on the sale to or use by such operator or service provider of any property, service, or other item in connection with the operation of or provision of services to a Job Corps center.
 (e)Management feeThe Secretary shall provide each operator and (in an appropriate case, as determined by the Secretary) service provider with an equitable and negotiated management fee of not less than 1 percent of the amount of the funding provided under the appropriate agreement specified in section 347.
 (f)DonationsThe Secretary may accept on behalf of the Job Corps or individual Job Corps centers charitable donations of cash or other assistance, including equipment and materials, if such donations are available for appropriate use for the purposes set forth in this chapter.
 (g)Sale of propertyNotwithstanding any other provision of law, if the Administrator of General Services sells a Job Corps center facility, the Administrator shall transfer the proceeds from the sale to the Secretary, who shall use the proceeds to carry out the Job Corps program.
						359.Management information
						(a)Financial management information system
 (1)In generalThe Secretary shall establish procedures to ensure that each operator, and each service provider, maintains a financial management information system that will provide—
 (A)accurate, complete, and current disclosures of the costs of Job Corps operations; and (B)sufficient data for the effective evaluation of activities carried out through the Job Corps program.
 (2)AccountsEach operator and service provider shall maintain funds received under this chapter in accounts in a manner that ensures timely and accurate reporting as required by the Secretary.
 (3)Fiscal responsibilityOperators shall remain fiscally responsible and control costs, regardless of whether the funds made available for Job Corps centers are incrementally increased or decreased between fiscal years.
							(b)Audit
 (1)AccessThe Secretary, the Inspector General of the Department of Labor, the Comptroller General of the United States, and any of their duly authorized representatives, shall have access to any books, documents, papers, and records of the operators and service providers described in subsection (a) that are pertinent to the Job Corps program, for purposes of conducting surveys, audits, and evaluations of the operators and service providers.
 (2)Surveys, audits, and evaluationsThe Secretary shall survey, audit, or evaluate, or arrange for the survey, audit, or evaluation of, the operators and service providers, using Federal auditors or independent public accountants. The Secretary shall conduct such surveys, audits, or evaluations not less often than once every 3 years.
							(c)Information on performance indicators
 (1)Levels of performance and indicatorsThe Secretary shall annually establish expected levels of performance for a Job Corps center and the Job Corps program relating to each of the performance indicators described in section 402(b)(2).
 (2)Performance of recruitersThe Secretary shall also establish performance indicators, and expected levels of performance on the performance indicators, for recruitment service providers serving the Job Corps program. The performance indicators shall relate to—
 (A)the number of enrollees recruited, compared to the established goals for such recruitment, and the number of enrollees who remain committed to the program for 90 days after enrollment; and
 (B)the measurements described in subparagraphs (I), (L), and (M) of subsection (d)(1). (3)Performance of career transition service providersThe Secretary shall also establish performance indicators, and expected levels of performance on the performance indicators, for career transition service providers serving the Job Corps program. The performance indicators shall relate to—
 (A)the performance indicators described in section 402(b)(2); and (B)the measurements described in subparagraphs (D), (E), (H), (J), and (K) of subsection (d)(1).
 (4)ReportThe Secretary shall collect, and annually submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, a report including—
 (A)information on the performance of each Job Corps center, and the Job Corps program, based on the performance indicators described in paragraph (1), as compared to the expected level of performance established under such paragraph for each performance indicator; and
 (B)information on the performance of the service providers described in paragraphs (2) and (3) on the performance indicators established under such paragraphs, as compared to the expected level of performance established for each performance indicator.
								(d)Additional information
 (1)In generalThe Secretary shall also collect, and submit in the report described in subsection (c)(4), information on the performance of each Job Corps center, and the Job Corps program, regarding—
 (A)the number of enrollees served; (B)demographic information on the enrollees served, including age, race, gender, and education and income level;
 (C)the number of graduates of a Job Corps center; (D)the number of graduates who entered the Armed Forces;
 (E)the number of graduates who entered apprenticeship programs; (F)the number of graduates who received a regular secondary school diploma;
 (G)the number of graduates who received a State recognized equivalent of a secondary school diploma; (H)the number of graduates who entered unsubsidized employment related to the career and technical education and training received through the Job Corps program and the number who entered unsubsidized employment not related to the education and training received;
 (I)the percentage and number of former enrollees, including the number dismissed under the zero tolerance policy described in section 352(b);
 (J)the percentage and number of graduates who enter postsecondary education; (K)the average wage of graduates who enter unsubsidized employment—
 (i)on the first day of such employment; and (ii)on the day that is 6 months after such first day;
 (L)the percentages of enrollees described in subparagraphs (A) and (B) of section 345(c)(1), as compared to the percentage targets established by the Secretary under such section for the center;
 (M)the cost per enrollee, which is calculated by comparing the number of enrollees at the center in a program year to the total budget for such center in the same program year;
 (N)the cost per graduate, which is calculated by comparing the number of graduates of the center in a program year compared to the total budget for such center in the same program year; and
 (O)any additional information required by the Secretary. (2)Rules for reporting of dataThe disaggregation of data under this subsection shall not be required when the number of individuals in a category is insufficient to yield statistically reliable information or when the results would reveal personally identifiable information about an individual.
 (e)MethodsThe Secretary shall collect the information described in subsections (c) and (d), using State quarterly wage records in a manner consistent with State law, by entering into agreements with the States to access such data for Job Corps enrollees, former enrollees, and graduates.
						(f)Performance assessments and improvements
 (1)AssessmentsThe Secretary shall conduct an annual assessment of the performance of each Job Corps center. Based on the assessment, the Secretary shall take measures to continuously improve the performance of the Job Corps program.
 (2)Performance improvementWith respect to a Job Corps center that fails to meet the expected levels of performance relating to the performance indicators specified in subsection (c)(1), the Secretary shall develop and implement a performance improvement plan. Such a plan shall require action to be taken during a 1-year period, including—
 (A)providing technical assistance to the center; (B)changing the career and technical education and training offered at the center;
 (C)changing the management staff of the center; (D)replacing the operator of the center;
 (E)reducing the capacity of the center; (F)relocating the center; or
 (G)closing the center. (3)Additional performance improvementIn addition to the performance improvement plans required under paragraph (2), the Secretary may develop and implement additional performance improvement plans. Such a plan shall require improvements, including the actions described in such paragraph, for a Job Corps center that fails to meet criteria established by the Secretary other than the expected levels of performance described in such paragraph.
							(g)Participant health and safety
 (1)CenterThe Secretary shall ensure that a review by an appropriate Federal, State, or local entity of the physical condition and health-related activities of each Job Corps center occurs annually.
 (2)Work-based learning locationsThe Secretary shall require that an entity that has entered into a contract to provide work-based learning activities for any Job Corps enrollee under this chapter shall comply with the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) or, as appropriate, under the corresponding State Occupational Safety and Health Act of 1970 requirements in the State in which such activities occur.
 (h)Buildings and facilitiesThe Secretary shall collect, and submit in the report described in subsection (c)w, information regarding the state of Job Corps buildings and facilities. Such report shall include—
 (1)a review of requested construction, rehabilitation, and acquisition projects, by each Job Corps center; and
 (2)a review of new facilities under construction. (i)National and community serviceThe Secretary shall include in the report described in subsection (c)(4) available information regarding the national and community service activities of enrollees.
 (j)Closure of job corps centerPrior to the closure of any Job Corps center, the Secretary shall ensure— (1)that the proposed decision to close the center is announced in advance to the general public through publication in the Federal Register or other appropriate means;
 (2)the establishment of a reasonable comment period, not to exceed 30 days, for interested individuals to submit written comments to the Secretary; and
 (3)that the Member of Congress who represents the district in which such center is located is notified within a reasonable period of time in advance of any final decision to close the center.
 360.General provisionsThe Secretary is authorized to— (1)disseminate, with regard to the provisions of section 3204 of title 39, United States Code, data and information in such forms as the Secretary shall determine to be appropriate, to public agencies, private organizations, and the general public;
 (2)subject to section 357(b), collect or compromise all obligations to or held by the Secretary and exercise all legal or equitable rights accruing to the Secretary in connection with the payment of obligations until such time as such obligations may be referred to the Attorney General for suit or collection; and
 (3)expend funds made available for purposes of this chapter— (A)for printing and binding, in accordance with applicable law (including regulation); and
 (B)without regard to any other law (including regulation), for rent of buildings and space in buildings and for repair, alteration, and improvement of buildings and space in buildings rented by the Secretary, except that the Secretary shall not expend funds under the authority of this subparagraph—
 (i)except when necessary to obtain an item, service, or facility, that is required in the proper administration of this chapter, and that otherwise could not be obtained, or could not be obtained in the quantity or quality needed, or at the time, in the form, or under the conditions in which the item, service, or facility is needed; and
 (ii)prior to having given written notification to the Administrator of General Services (if the expenditure would affect an activity that otherwise would be under the jurisdiction of the General Services Administration) of the intention of the Secretary to make the expenditure, and the reasons and justifications for the expenditure.
								361.Job Corps oversight and reporting
						(a)Temporary financial reporting
 (1)In generalDuring the periods described in paragraphs (2) and (3)(B), the Secretary shall prepare and submit to the applicable committees financial reports regarding the Job Corps program under this chapter. Each such financial report shall include—
 (A)information regarding the implementation of the financial oversight measures suggested in the May 31, 2013, report of the Office of Inspector General of the Department of Labor entitled The U.S. Department of Labor's Employment and Training Administration Needs to Strengthen Controls over Job Corps Funds;
 (B)a description of any budgetary shortfalls for the program for the period covered by the financial report, and the reasons for such shortfalls; and
 (C)a description and explanation for any approval for contract expenditures that are in excess of the amounts provided for under the contract.
 (2)Timing of reportsThe Secretary shall submit a financial report under paragraph (1) once every 6 months beginning on the effective date of this title, for a 3-year period. After the completion of such 3-year period, the Secretary shall submit a financial report under such paragraph once a year for the next 2 years, unless additional reports are required under paragraph (3)(B).
 (3)Reporting requirements in cases of budgetary shortfallsIf any financial report required under this subsection finds that the Job Corps program under this chapter has a budgetary shortfall for the period covered by the report, the Secretary shall—
 (A)not later than 90 days after the budgetary shortfall was identified, submit a report to the applicable committees explaining how the budgetary shortfall will be addressed; and
 (B)submit an additional financial report under paragraph (1) for each 6-month period subsequent to the finding of the budgetary shortfall until the Secretary demonstrates, through such report, that the Job Corps program has no budgetary shortfall.
								(b)Third-Party review
 (1)In generalEvery 5 years after the effective date of this title, the Secretary shall provide for a third-party review of the Job Corps program under this chapter that addresses—
 (A)the general effectiveness of such program in relation to its cost, including the extent to which the program—
 (i)improves the employment competencies of participants in comparison to comparably situated individuals who did not participate in such program; and
 (ii)to the extent feasible, increases the level of total employment over the level that would have existed in the absence of such program;
 (B)the effectiveness of the performance indicators described in section 402(b)(2) and expected levels of performance described in section 359(c)(1), relating to such program;
 (C)the effectiveness of the structure and mechanisms for delivery of services through such program, including the coordination and integration of services through such program;
 (D)the impact of such program on the community, businesses, and participants involved; (E)the impact of such program on related programs and activities;
 (F)the extent to which such program meets the needs of various demographic groups; and (G)such other factors as may be appropriate.
 (2)SubmissionThe results of the review shall be submitted to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.
 (c)Criteria for Job Corps center closuresBy not later than 6 months after the effective date of this title, the Secretary shall establish written criteria that the Secretary shall use to determine when a Job Corps center supported under this chapter is to be closed and how to carry out such closure, and shall submit such criteria to the applicable committees.
 (d)Definition of applicable committeesIn this section, the term applicable committees means— (1)the Committee on Education and the Workforce of the House of Representatives;
 (2)the Subcommittee on Labor, Health and Human Services, Education, and Related Agencies of the Committee on Appropriations of the House of Representatives;
 (3)the Committee on Health, Education, Labor, and Pensions of the Senate; and (4)the Subcommittee on Labor, Health and Human Services, Education, and Related Agencies of the Committee on Appropriations of the Senate.
 362.Authorization of appropriationsThere are authorized to be appropriated to carry out this chapter— (1)$1,818,548,000 for fiscal year 2016;
 (2)$1,856,283,000 for fiscal year 2017; (3)$1,897,455,000 for fiscal year 2018;
 (4)$1,942,064,000 for fiscal year 2019; and (5)$1,983,236,000 for fiscal year 2020.
						CWorker training for individuals with disabilities
				371.Declaration of purpose and policy
 (a)FindingsCongress finds that— (1)work is a valued activity, both for individuals and society;
 (2)as a group, individuals with disabilities experience high levels of unemployment and poverty; (3)individuals with disabilities, including individuals with the most significant disabilities, have demonstrated their ability to achieve gainful employment in integrated settings; and
 (4)the provision of vocational rehabilitation services can enable individuals with disabilities, including individuals with the most significant disabilities, to pursue meaningful careers.
 (b)PurposeThe purpose of this subtitle is to assist States in operating programs to provide vocational rehabilitation services and information and referral services for individuals with disabilities so that such individuals may prepare for and engage in gainful employment.
 (c)PolicyIt is the policy of the United States that such a program shall be carried out in a manner consistent with the following principles:
 (1)Individuals with disabilities, including individuals with the most significant disabilities, shall generally be presumed to be capable of engaging in gainful employment and benefitting from the provision of individualized vocational rehabilitation services in terms of improving their ability to become gainfully employed.
 (2)Individuals with disabilities shall be provided the opportunities to obtain gainful employment in integrated settings.
 (3)Individuals who are applicants for programs of vocational rehabilitation services or eligible to participate in such programs shall be active and full partners in the vocational rehabilitation process, making meaningful and informed choices.
 (4)Families and other natural supports can play important roles in the success of a program of vocational rehabilitation services, if the individual with a disability involved requests, desires, or needs such supports.
 (5)Accountability measures shall facilitate the accomplishment of the goals and objectives of the program, including providing vocational rehabilitation services to, among others, individuals with the most significant disabilities.
						372.Authorization of appropriations
 (a)In generalFor each of fiscal years 2016 through 2020, the sum of the amounts made available under subsections (b) and (c) for that year shall be used for the purposes of providing vocational rehabilitation services and information referral services under section 375 to individuals with disabilities who satisfy the eligibility criteria specified in section 374.
					(b)Mandatory funding
 (1)Fiscal year 2016Subject to section 373(e), for the purposes described in subsection (a), there is authorized to be appropriated and there is appropriated for fiscal year 2016 the amount of the appropriation under section 100(b)(1) of the Rehabilitation Act of 1973 (29 U.S.C. 720(b)(1)), as in effect on the day before the effective date of this title, for fiscal year 2015, increased by the percentage change in the Consumer Price Index determined under section 100(c) of that Act (29 U.S.C. 720(c)), as in effect on that day.
 (2)Succeeding yearsSubject to section 373(e), for the purposes described in subsection (a), there is authorized to be appropriated and there is appropriated for fiscal year 2017 and each succeeding fiscal year the amount of the appropriation under this subsection for the immediately preceding fiscal year, increased by the percentage change in the Consumer Price Index, as so determined.
 (c)Discretionary fundingThere is authorized to be appropriated to carry out this subtitle— (1)$54,466,000 for fiscal year 2016;
 (2)$51,056,000 for fiscal year 2017; (3)$52,162,000 for fiscal year 2018;
 (4)$53,360,000 for fiscal year 2019; and (5)$54,466,000 for fiscal year 2020.
						373.Grants to States
 (a)GrantsSubject to subsection (e), the Secretary shall make grants to eligible States, from allotments made under subsection (b), to enable the States to provide vocational rehabilitation services and information and referral services, consistent with section 375, to individuals with disabilities who satisfy the eligibility criteria specified in section 374. The Secretary shall make such a grant to the State board of each eligible State.
					(b)Allotment of funds to States
 (1)Fiscal year 2016For fiscal year 2016, the Secretary shall allot to each State an amount that bears the same relationship to the total funds made available under section 372 for that year as the amount the State received under section 110 of the Rehabilitation Act of 1973 (29 U.S.C. 730), as in effect on the day before the effective date of this title, for fiscal year 2015 bears to the total amount all States received under that section 110 for fiscal year 2015.
						(2)Fiscal years 2017–2020
 (A)In generalSubject to subparagraph (B), for each of fiscal years 2017 through 2020, the Secretary shall allot to each State an amount that bears the same relationship to the total funds made available under section 372 for that year as the number of unemployed individuals with disabilities (as reported in the American Community Survey of the Bureau of the Census) in that State bears to the total number of such individuals (as so reported) in all States.
 (B)LimitationNo State shall receive an allotment under subparagraph (A) for a fiscal year in an amount that is less than 90 percent of the amount of the allotment the State received under this subsection for the prior fiscal year.
 (c)Within State allocationEach State board shall allocate the funds made available under subsection (a) and not reserved under subsection (d), along with the contributions provided by the State under subsection (e), to local boards, according to criteria included in a State plan submitted and approved under section 212. The local board shall use the funds and contributions to award contracts, on a competitive basis, to eligible entities as described in section 241 to provide vocational rehabilitation services and information and referral services.
 (d)Limitation on uses of funds for administrative costsOf the funds made available to a State under this section for a fiscal year, not more than 10 percent may be used for administrative costs by the State boards and local boards in the State.
 (e)Matching requirementTo be eligible to receive funds described in section 372(b) through a grant made under this section, the State shall agree that, with respect to the costs to be incurred by the State in providing the services for which the grant was awarded, the State will make available non-Federal contributions. The State shall make the contributions in an amount equal to not less than $27 for every $100 of funds described in section 372(b) and provided under the grant. The State may make the contributions directly or through donations from public or private entities.
					374.Eligible population
					(a)Eligibility
 (1)Criteria for eligibilityAn individual is eligible for services under this subtitle if the individual— (A)is an individual with a disability;
 (B)can benefit in terms of an employment outcome from services authorized under this subtitle; and (C)requires services authorized under this subtitle to prepare for, secure, retain, or regain employment.
							(2)Presumption of eligibility
 (A)DeterminationFor purposes of this section, an individual shall be presumed to be an individual that can benefit in terms of an employment outcome from services under this subtitle. The State may deny services under this subtitle to an individual who meets the eligibility criteria of subparagraphs (A) and (C) of paragraph (1) only if the State can demonstrate by clear and convincing evidence that such individual is incapable of benefitting in terms of an employment outcome from the services authorized under this subtitle due to the severity of the disability of the individual.
 (B)Timeframe for making an eligibility determinationThe State shall determine whether an individual is eligible for services under this subtitle within a reasonable period of time, not to exceed 60 days, after the individual has submitted an application for the services, unless—
 (i)exceptional and unforeseen circumstances beyond the control of the State preclude making an eligibility determination within those 60 days and the State and the individual agree to a specific extension of time; or
 (ii)the State is exploring an individual’s abilities, capabilities, and capacity to perform in work situations.
 (C)AppealEach State board shall establish a process for an individual to challenge an assessment that the individual is incapable of benefitting in terms of an employment outcome from the services authorized under this subtitle due to the severity of the disability of the individual.
 (b)Powers of the SecretaryThe Secretary may issue regulations under this section. 375.Vocational rehabilitation services and information and referral services (a)Vocational rehabilitation services (1)Eligible servicesVocational rehabilitation services provided under this subtitle are any services necessary to assist an individual with a disability in preparing for, securing, retaining, or regaining an employment outcome, consisting of—
 (A)the adult training services listed in section 315; (B)job-related services, including individual assessment, counseling, guidance, job search and placement assistance, job retention services, follow-up services, and follow-along services;
 (C)vocational and other training services, including the provision of personal and vocational adjustment services, books, tools, and other training materials;
 (D)diagnosis and treatment of physical and mental impairments; (E)transportation, including adequate training in the use of public transportation vehicles and systems, that is provided in connection with the provision of any other service described in this section and needed by the individual to achieve an employment outcome;
 (F)on-the-job or other related personal assistance services provided while an individual is receiving other services described in this section;
 (G)interpreter services provided by qualified personnel for individuals who are deaf or hard of hearing, and reader services for individuals who are determined to be blind;
 (H)rehabilitation technology, including telecommunications, sensory, and other technological aids and devices;
 (I)transition services for students with disabilities, that facilitate the achievement of positive employment outcomes;
 (J)supported employment services; (K)specific postemployment services necessary to assist an individual with a disability to retain, regain, or advance in employment; and
 (L)any other services necessary to assist an individual with a disability in preparing for, securing, retaining, or regaining an employment outcome.
 (2)Order of selection for vocational rehabilitation servicesIn the event that the vocational rehabilitation services cannot be provided to all eligible individuals with disabilities in the State who apply for the services, the State plan shall—
 (A)show the order to be followed in selecting eligible individuals to be provided the vocational rehabilitation services;
 (B)provide the justification for the order of selection; and (C)include an assurance that, in accordance with criteria established by the State for the order of selection, individuals with the most significant disabilities will be selected first for the provision of the vocational rehabilitation services.
							(b)Information and referral services
 (1)In generalThe State shall ensure that individuals with disabilities are appropriately referred to Federal and State programs (other than the program carried out under this subtitle), including other programs made available through the statewide workforce investment system in the State.
 (2)ReferralsAn appropriate referral made under paragraph (1) shall be a referral to the Federal or State program covered by paragraph (1) that is best suited to address the specific employment needs of an individual with a disability.
						DWorker Training for Indians (Including Alaska Natives) and Native Hawaiians
				381.Worker training for Indians (including Alaska Natives) and Native Hawaiians
					(a)Purpose
 (1)In generalThe purpose of this section is to support worker training activities described in subsection (c) for Indian (including Alaska Native) and Native Hawaiian individuals in order—
 (A)to develop more fully the academic, occupational, and literacy skills of such individuals; (B)to make such individuals more competitive in the workforce; and
 (C)to promote the economic and social development of Indian (including Alaska Native) and Native Hawaiian communities in accordance with the goals and values of such communities.
 (2)Indian policyAll programs of activities assisted under this section shall be administered in a manner consistent with the principles of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) and the government-to-government relationship between the Federal Government and Indian tribal governments.
 (b)Competitive grants, contracts, and cooperative agreementsThe Secretary shall use funds appropriated under subsection (j) for programs that provide worker training activities under subsection (c), by providing grants on a competitive basis to, or entering into contracts or cooperative agreements on a competitive basis with, any of the following entities:
 (1)Indian tribes.
 (2)Tribal organizations. (3)Alaska Native entities.
 (4)Indian-controlled organizations serving Indians.
 (5)Native Hawaiian organizations. (6)Institutions of higher education.
 (7)Tribally controlled postsecondary career and technical education institutions.
 (8)United Tribes Technical College. (9)Navajo Technical University.
 (10)Nonprofit organizations. (c)Authorized Worker Training Activities (1)In generalAn entity receiving funds made available through a grant, contract, or cooperative agreement under subsection (b) shall use such funds for comprehensive worker training activities listed in paragraph (2) for Indians (including Alaska Natives) and Native Hawaiians.
 (2)ActivitiesThe comprehensive worker training activities described in this subsection shall include— (A)activities related to—
 (i)skills assessment; (ii)job skills and readiness training;
 (iii)on-the-job training; (iv)job development and placement;
 (v)educational attainment, including attainment of literacy, remedial, and postsecondary education and career and technical education;
 (vi)vocational rehabilitation, as described in section 375(a); (vii)enabling program participation and preparing for, obtaining, and retaining employment or educational opportunities; and
 (viii)other activities the Secretary determines will promote education and employment of Indians (including Alaska Natives) or Native Hawaiians; and
 (B)services to supplement the activities described in subparagraph (A) for youth who are Indians (including Alaska Natives) or Native Hawaiians.
 (d)Nonduplicative and nonexclusive servicesThis section shall not be construed to— (1)limit the eligibility of any entity described in subsection (b) to participate in any activity offered by a State or local entity under this Act; or
 (2)preclude or discourage any agreement, between any entity described in such subsection and any State or local entity, to facilitate the provision of services by such entity or to the population served by such entity.
						(e)Advisory council
 (1)In generalUsing funds appropriated under subsection (j) to carry out this section, the Secretary shall establish a council to be known as the Native American Employment and Training Council (referred to in this section as the Council), to carry out the duties under paragraph (3).
 (2)CompositionThe Council shall be composed of individuals, appointed by the Secretary, who are representatives of the entities described in subsection (b).
						(3)Duties
 (A)In generalThe Council shall advise the Secretary on all aspects of the operation and administration of the programs assisted under this section.
 (B)Technical assistanceThe Council may provide technical assistance to entities that receive assistance under this section to enable such entities to improve their performance on the activities under subsection (c).
							(4)Personnel matters
 (A)CompensationMembers of the Council shall serve without compensation. Notwithstanding section 1342 of title 31, United States Code, the Secretary may accept the voluntary and uncompensated services of members of the Council.
 (B)Travel expensesThe members of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, while away from their homes or regular places of business in the performance of services for the Council.
 (C)Administrative supportThe Secretary shall provide the Council with such administrative support as may be necessary to perform the functions of the Council.
 (5)ChairpersonThe Council shall select a chairperson from among its members. (6)MeetingsThe Council shall have not fewer than 2 meetings each year.
 (7)ApplicationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council. (f)Agreement for certain Indian tribes To transfer funds to the programAn Indian tribe that administers funds provided under this section and funds provided by more than one State under other sections of this title may enter into an agreement with the Secretary and the Governors of the affected States to transfer the funds provided by the States to the program administered by the tribe under this section.
					(g)Compliance with single audit requirements; related requirement
 (1)Single Audit ActGrants, contracts, and cooperative agreements entered into under this section shall be subject to the requirements of chapter 75 of title 31, United States Code (commonly known as the Single Audit Act of 1984).
 (2)CostsThe charging of costs under this section shall be subject to appropriate circulars issued by the Office of Management and Budget.
 (h)Assistance to American Samoans in HawaiiNotwithstanding any other provision of law, the Secretary is authorized to provide assistance to American Samoa individuals who reside in Hawaii for the co-location of federally funded and State-funded worker training services and activities.
 (i)DefinitionIn this section, the term tribally controlled postsecondary career and technical institution means an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), except that subsection (a)(2) of such section shall not be applicable and the reference to Secretary in subsection (a)(5) of such section shall be deemed to refer to the Secretary of the Interior) that—
 (1)is formally controlled, or has been formally sanctioned or chartered, by the governing body of an Indian tribe or Indian tribes;
 (2)offers a technical degree or certificate granting program; (3)is governed by a board of directors or trustees, a majority of whom are Indians;
 (4)demonstrates adherence to stated goals, a philosophy, or a plan of operation, that fosters individual Indian economic and self-sufficiency opportunity, including programs that are appropriate to stated tribal goals of developing individual entrepreneurships and self-sustaining economic infrastructures on reservations;
 (5)has been in operation for at least 3 years; (6)holds accreditation with or is a candidate for accreditation by a nationally recognized accrediting authority for postsecondary career and technical education; and
 (7)enrolls the full-time equivalent of not less than 100 students, of whom a majority are Indians. (j)Authorization of Appropriations (1)Mandatory funding (A)Fiscal year 2016For the purpose of providing funds under subsections (b) and (e), there is authorized to be appropriated, and there is appropriated, for fiscal year 2016 the amount of the reservation under section 110(c) of the Rehabilitation Act of 1973 (29 U.S.C. 730(c)), as in effect on the day before the effective date of this title, for fiscal year 2015, increased by the percentage change in the Consumer Price Index, determined in a manner similar to the determination under section 100(c) of such Act (29 U.S.C. 720(c)), as in effect on that day.
 (B)Succeeding fiscal yearsFor the purpose of providing funds under subsections (b) and (e), there is authorized to be appropriated, and there is appropriated, for fiscal year 2017 and each succeeding fiscal year the amount of the appropriation under this subsection for the immediately preceding fiscal year, increased by the percentage change in the Consumer Price Index, as so determined.
 (2)Discretionary fundingThere is authorized to be appropriated to carry out this subtitle— (A)$110,781,535 for fiscal year 2016;
 (B)$111,821,535 for fiscal year 2017; (C)$112,956,535 for fiscal year 2018;
 (D)$114,186,535 for fiscal year 2019; and (E)$115,322,535 for fiscal year 2020.
							EWorker training for reintegration of offenders
				391.Reintegration of offenders
					(a)Amending the Second Chance Act
 (1)Eligible offendersSection 212(a) of the Second Chance Act of 2007 (42 U.S.C. 17532(a)) is amended to read as follows:  (a)Eligible offenders (1)DefinitionsIn this section:
 (A)Eligible adult offenderThe term eligible adult offender means an individual who— (i)is 18 years of age or older;
 (ii)has been convicted as an adult and imprisoned under Federal or State law; (iii)has never been convicted of a violent or sex-related offense; and
 (iv)has been released from a prison or jail for not more than 180 days before the date on which the individual begins participating in a grant program carried out under this section.
 (B)Eligible offenderThe term eligible offender means an individual who is an eligible adult offender or an eligible youth offender. (C)Eligible youth offenderThe term eligible youth offender means an individual who—
 (i)is not younger than 14 years of age and not older than 24 years of age; and (ii)has been subject to any stage in the juvenile justice system and has not been subject to any stage in the adult justice system.
 (2)Priority of serviceA grantee under this section shall provide a priority of service in projects funded under this section to eligible offenders who have been released from a State correctional facility.. 
 (2)Authority to make grantsSection 212(b) of the Second Chance Act of 2007 (42 U.S.C. 17532(b)) is amended by striking nonprofit organizations and inserting nonprofit organizations, State boards (as defined in section 101 of the CAREER Act), local boards (as so defined), or one-stop centers (within the meaning of the term in section 231 of the CAREER Act),.
 (3)Use of fundsSection 212(c)(1) of the Second Chance Act of 2007 (42 U.S.C. 17532(c)(1)) is amended— (A)in the matter preceding subparagraph (A), by inserting a program for after may be used for;
 (B)in subparagraph (B)— (i)by striking one-stop partners and one-stop operators (as such terms are defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)) and inserting one-stop operators (as defined in section 101 of the CAREER Act); and
 (ii)by striking section 134(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)) and inserting section 231 of the CAREER Act. (4)ApplicationSection 212(d)(1) of the Second Chance Act of 2007 (42 U.S.C. 17532(d)(1)) is amended—
 (A)in subparagraph (A), by striking A nonprofit organization and inserting An entity; and (B)in subparagraph (B)(iii), by striking local workforce investment boards established under section 117 of the Workforce Investment Act of 1998 (29 U.S.C. 2832)) and inserting local boards (as defined in section 101 of the CAREER Act).
 (5)Performance outcomesSection 212(e) of the Second Chance Act of 2007 (42 U.S.C. 17532(e)) is amended— (A)in paragraph (1), by striking nonprofit organization and inserting entity; and
 (B)in paragraph (2), by striking a nonprofit organization and inserting an entity. (6)ReportsSection 212(f) of the Second Chance Act of 2007 (42 U.S.C. 17532(f)) is amended by striking nonprofit organization and inserting entity.
 (7)Authorization of appropriationsSection 212(h) of the Second Chance Act of 2007 (42 U.S.C. 17532(h)) is amended— (A)by striking $20,000,000 and inserting $80,078,000; and
 (B)by striking 2009 and 2010 and inserting 2016 through 2020. (b)Grants to States for workplace and community transition training for incarcerated individualsSection 821 of the Higher Education Amendments of 1998 (20 U.S.C. 1151) is repealed.
					IVPerformance indicators, fiscal controls, and administrative provisions
 401.Definition of other direct recipientIn this title, the term other direct recipient means each of the following: (1)An Indian tribe that receives a grant from, or enters into a contract or cooperative agreement with, the Secretary under this Act.
 (2)An outlying area that receives funds under section 312(b) or 332(b). (3)An entity that has received a grant under section 312(a) or 332(a).
 (4)An entity described in section 347(a)(1) that has entered into an agreement with the Secretary under section 347(a).
 (5)An Indian entity listed in section 381(b) that receives a grant from, or enters into a contract or cooperative agreement with, the Secretary under section 381.
				402. Performance accountability system
 (a)PurposeThe purpose of this section is to establish a comprehensive performance accountability system, comprised of the activities described in this section, to assess the effectiveness of States, other direct recipients, and local areas in achieving continuous improvement of worker training services and activities, in order to optimize the return on investment of Federal funds in statewide and local worker training services and activities.
				(b)Required statistics, performance indicators, and demographic factors
 (1)Required statistics for all programsFor each covered program providing worker training services and activities, required statistics shall include—
 (A)the number of individuals who enrolled in the program; (B)the number, and percentage, of individuals who completed the program;
 (C)the total cost of the program; (D)the cost of the program, per individual who enrolled in the program; and
 (E)the cost of the program per individual who completed the program. (2)Required performance indicators for all programsFor each covered program providing worker training services and activities, performance indicators shall include—
 (A)entry, by individuals unemployed when enrolling in the program, into unsubsidized employment that is related to the service or activity;
 (B)retention of unsubsidized employment 6 months after entry into the employment, for individuals unemployed when enrolling in the program;
 (C)increase in wages 6 months after completion of the program, for individuals employed when enrolling;
 (D)attainment of a license or certification by individuals participating in the program; (E)attainment of an academic degree or recognized equivalent by such individuals;
 (F)attainment of basic skills and, as appropriate, work readiness or occupational skills by such individuals; and
 (G)placement and retention of such individuals in institutions of higher education, advanced training, or an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) or certified by the State, or placement and retention in military service.
 (3)Required demographic factors for all programsFor each covered program providing worker training services and activities, demographic factors shall include whether, at the time the individual enrolls in the program, the individual—
 (A)is an individual with a disability; (B)is blind, as determined pursuant to title II or title XVI of the Social Security Act (42 U.S.C. 401 et seq. and 1381 et seq.);
 (C)has attained a secondary school diploma or the recognized equivalent of such diploma; (D)has a degree from an institution of higher education;
 (E)is long-term unemployed, meaning— (i)the individual has been unemployed for not less than 27 consecutive weeks prior to enrolling in a worker training service or activity supported under this Act; or
 (ii)the individual is a recipient of aid under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (F)is a disadvantaged youth; (G)is homeless;
 (H)is an eligible adult offender, as defined in section 212(a) of the Second Chance Act of 2007 (42 U.S.C. 17532(a)); and
 (I)is an eligible youth offender, as defined in such section. (c)Annual report (1)Reporting requirements (A)Reporting by programs (i)Required reporting for all programsAt the end of each fiscal year, any local board or entity carrying out a covered program providing worker training services and activities shall report all required statistics described in subsection (b)(1) and information indicating the level of performance on all applicable performance indicators described in subsection (b)(2) in accordance with the process established by the State Board under section 211(c)(6).
 (ii)DisaggregationThe required statistics and information on the level of performance on all performance indicators included in the annual report shall be reported in the aggregate and disaggregated by the demographic factors described in subsection (b)(3).
 (iii)SubmittalAn entity shall submit the information described in clauses (i) and (ii)—
 (I)in accordance with the process established by the State board, under section 211(c)(6), in the case of an entity that receives the funds for the covered program providing worker training services and activities through a grant, contract, or agreement with a Governor of a State, State board, local board, or one-stop operator, or in the case of a local board; or
 (II)to the Secretary, consistent with regulations promulgated by the Secretary, in the case of any other direct recipient.
 (B)State board reportBy the last day of each fiscal year, each State board shall compile a report detailing the information received by the State board under subparagraph (A)(iii)(I) and submit it to the Secretary.
 (2)Information disseminationThe Secretary shall— (A)make the information contained in the reports under paragraph (1) available to the general public, through publication and other appropriate methods;
 (B)disseminate State-by-State comparisons of the information; and (C)submit the reports to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.
						(d)State levels of performance and sanctions
					(1)State levels of performance
						(A)State adjusted levels of performance for performance indicators
 (i)In generalFor each State board, there shall be established, in accordance with this subparagraph, levels of performance for each of the performance indicators described in subsection (b)(2). The levels of performance established under this subparagraph shall, at a minimum—
 (I)be expressed in an objective, quantifiable, and measurable form; and (II)show the progress of the State toward continuously improving in performance.
 (ii)Identification in State planEach State shall identify, in the State plan submitted under section 212, expected levels of performance for each of the performance indicators described in subsection (b)(2) for the years covered by the State plan.
 (iii)Agreement on State adjusted levels of performanceIn order to ensure an optimal return on the investment of Federal funds in worker training services and activities, the Secretary and each Governor shall reach agreement on levels of performance for the State for each of the performance indicators for all of the fiscal years covered by the State plan. Such levels of performance shall be established for all participants in a covered program providing worker training services and activities through the State, State board, local board, or one-stop operator and disaggregated by the demographic factors described in subsection (b)(3). The levels agreed to shall be considered to be the State adjusted levels of performance for such years and shall be incorporated into the State plan prior to the approval of such plan.
 (iv)RevisionsIf unanticipated circumstances arise in a State, the Governor may request that the State adjusted levels of performance agreed to under clause (iii) be revised. The Secretary shall issue objective criteria and methods for making such revisions.
 (B)Levels of performance for additional indicatorsThe State may, if the State chooses— (i)select other performance indicators in addition to the indicators required under subsection (b)(2); and
 (ii)identify in the State plan the State levels of performance for such additional performance indicators.
							(2)Sanctions for State failure to meet State performance measures
 (A)Sanctions against StatesIf a State fails to meet the State adjusted levels of performance under paragraph (1)(A) for a program for 2 consecutive fiscal years, or if a State fails to submit a complete report under subsection (c) for any fiscal year, the Secretary may reduce by not more than 5 percent the amount of the grant that would (in the absence of this paragraph) be payable to the State under such program for the immediately succeeding fiscal year. Any such penalty for failure to meet the State adjusted levels of performance shall be based on the degree of failure to meet such State adjusted levels of performance.
 (B)Funds resulting from reduced allotmentsThe Secretary shall use any amount retained as a result of a reduction in an allotment to a State made under subparagraph (A) to increase the allotments to all other States under section 312(c)(2) in accordance with such section.
 (e)Levels of performance and sanctions for other direct recipientsBy not later than 90 days after the effective date of this Act, the Secretary shall establish a performance accountability system for other direct recipients that—
 (1)for each covered program providing worker training services and activities offered by such other direct recipient, establishes levels of performance for the indicators described in subsection (b)(2) (as applicable to the program), adjusted levels of performance for such indicators, and sanctions for failure to meet those levels; and
 (2)is comparable to the accountability system for States established under subsections (c) and (d). (f)RegulationsThe Secretary shall promulgate regulations to carry out subsections (c) through (e), and to establish requirements regarding the content, timing, and submission of the report required under subsection (c)(1), including requirements regarding what data should be provided and how that data should be formatted.
				403.Fiscal controls; sanctions
				(a)Establishment of fiscal controls
					(1)Fiscal control and fund accounting procedures
 (A)State and local areasEach State board shall establish such fiscal control and fund accounting procedures as may be necessary to assure the proper disbursal of, and accounting for, Federal funds allocated to local areas under this Act. Such procedures shall ensure that all financial transactions carried out under this Act are conducted and records maintained in accordance with generally accepted accounting principles applicable in each State.
 (B)Other direct recipientsThe Secretary shall establish, by regulation, fiscal control and fund accounting procedures meeting the requirements of subparagraph (A) that will apply to other direct recipients.
						(2)Cost principles
 (A)In generalEach State board, Governor of a State, other direct recipient, and local board (including the chief elected official for the area) receiving funds under this Act shall comply with the applicable uniform cost principles included in the appropriate circulars of the Office of Management and Budget for the type of entity receiving the funds for all funds provided under this Act.
 (B)ExceptionThe funds made available to a State for administration of statewide worker training services and activities in accordance with section 313(c), shall be allocable to the overall administration of worker training services and activities, but need not be specifically allocable to any individual program.
						(3)Uniform administrative requirements
 (A)In generalEach State board, Governor, other direct recipient, and local board (including the chief elected official for the area) shall comply with the appropriate uniform administrative requirements for grants and agreements under this Act applicable for the type of entity receiving the funds, as promulgated in circulars or rules of the Office of Management and Budget.
 (B)Additional requirementProcurement transactions under this Act between local boards and units of State or local governments shall be conducted only on a cost-reimbursable basis.
						(b)Monitoring of activities
					(1)State and local activities
 (A)In generalEach Governor or State board shall conduct on an annual basis onsite monitoring of each local area within the State to ensure compliance with the uniform administrative requirements referred to in subsection (a)(3).
 (B)Action by GovernorIf the Governor or State board determines that a local area is not in compliance with the uniform administrative requirements referred to in subsection (a)(3), the Governor or State board shall—
 (i)require corrective action to secure prompt compliance with the requirements; and (ii)impose the sanctions provided under subparagraph (E) in the event of failure to take the required corrective action.
 (C)CertificationThe Governor or State board shall, every 2 years, certify to the Secretary that— (i)the State has implemented the uniform administrative requirements referred to in subsection (a)(3);
 (ii)the State has monitored local areas to ensure compliance with the uniform administrative requirements as required under subparagraph (A); and
 (iii)the State has taken appropriate action to secure compliance pursuant to subparagraph (B). (D)Action by the SecretaryIf the Secretary determines that the Governor or State board has not fulfilled the requirements of this subsection, the Secretary shall—
 (i)require corrective action to secure prompt compliance; and (ii)impose the sanctions provided under subsection (d) or (e) in the event of failure of the Governor or State board to take the required appropriate action to secure compliance.
							(E)Substantial violation
 (i)Action by Governor or State boardIf, as a result of financial and compliance audits or otherwise, the Governor or State board determines that there is a substantial violation of a specific provision of this Act, and corrective action has not been taken, the Governor or State board shall—
 (I)issue a notice of intent to revoke approval of all or part of the local plan affected; or (II)impose a reorganization plan, which may include—
 (aa)decertifying the local board involved; (bb)prohibiting the use of eligible providers;
 (cc)selecting an alternative entity to administer the program for the local area involved; (dd)merging the local area into one or more other local areas; or
 (ee)making other such changes as the Secretary, Governor, or State board determines necessary to secure compliance.
									(ii)Appeal
 (I)In generalThe actions taken by the Governor or State board pursuant to subclause (I) or (II) of clause (i) may be appealed to the Secretary and shall not become effective until—
 (aa)the time for appeal has expired; or (bb)the Secretary has issued a decision.
 (II)Additional requirementThe Secretary shall make a final decision under subclause (I) not later than 45 days after the receipt of the appeal.
 (iii)Action by the SecretaryIf the Governor or State board fails to promptly take the actions required under paragraph (1), the Secretary shall take such actions.
 (2)Monitoring and sanctions for other direct recipientsBy not later than 90 days after the effective date of this Act, the Secretary shall establish, by regulation, a system of monitoring, penalties for noncompliance, for other direct recipients that is comparable to the system required under paragraph (1) for States.
					(c)Repayment of certain amounts to the United States
 (1)In generalEvery State or other direct recipient shall repay to the United States amounts found not to have been expended in accordance with this Act.
 (2)Offset of repaymentIf the Secretary determines that State or other direct recipient has expended funds made available under this Act in a manner contrary to the requirements of this Act, the Secretary may offset repayment of such expenditures against any other amount to which the State or recipient is or may be entitled, except as provided under subsection (d)(1).
					(3)Special rules for States
 (A)Repayment from deduction by StateIf the Secretary requires a State to repay funds as a result of a determination that a local area of the State has expended funds contrary to the requirements of this Act, the Governor or State board may use an amount deducted under subparagraph (B) to repay the funds, except as provided under subsection (d).
 (B)Deduction by StateThe Governor or State board may deduct an amount equal to the misexpenditure described in subparagraph (A) from subsequent fiscal year allocations to the local area from funds reserved for the administrative costs of the local programs involved, as appropriate.
 (C)LimitationsA deduction made by a State as described in subparagraph (C) shall not be made until such time as the Governor or State board has taken appropriate corrective action to ensure full compliance within such local area with regard to appropriate expenditures of funds under this Act.
						(d)Repayment of amounts
 (1)In generalEach State or other direct recipient shall be liable to repay the amounts described in subsection (c)(1), from funds other than funds received under this Act, upon a determination by the Secretary that the misexpenditure of funds was due to willful disregard of the requirements of this Act, gross negligence, failure to observe accepted standards of administration, or a pattern of misexpenditure as described in subsection (c)(1). No such determination shall be made under this subsection or subsection (c) until notice and opportunity for a fair hearing has been given to the recipient.
 (2)Factors in imposing sanctionsIn determining whether to impose any sanction authorized by this section against a State or other direct recipient for violations by a subgrantee or contractor of such State or recipient under this Act (including a violation of the regulations issued under this Act), the Secretary shall first determine whether such State or recipient has adequately demonstrated that the State or recipient has—
 (A)established and adhered to an appropriate system for the award and monitoring of grants and contracts with subgrantees and contractors that contains acceptable standards for ensuring accountability;
 (B)entered into a written grant agreement or contract with such subgrantee or contractor that established clear goals and obligations in unambiguous terms;
 (C)acted with due diligence to monitor the implementation of the grant agreement or contract, including carrying out the appropriate monitoring activities (including audits) at reasonable intervals; and
 (D)taken prompt and appropriate corrective action upon becoming aware of any evidence of a violation of this Act, including regulations issued under this Act, by such subgrantee or contractor.
 (3)WaiverIf the Secretary determines that the State or other direct recipient has demonstrated substantial compliance with the requirements of paragraph (2), the Secretary may waive the imposition of sanctions authorized by this section upon such State or recipient. The Secretary is authorized to impose any sanction consistent with the provisions of this Act and any applicable Federal or State law directly against any subgrantee or contractor for a violation of this Act, including regulations issued under this Act.
 (e)Immediate termination or suspension of assistance in emergency situationsIn emergency situations, if the Secretary determines it is necessary to protect the integrity of funds provided under this Act or ensure the proper operation of the worker training service or activity involved, the Secretary may immediately terminate or suspend financial assistance, in whole or in part, to any recipient of such funds if the recipient is given prompt notice and the opportunity for a subsequent hearing within 30 days after such termination or suspension. The Secretary shall not delegate any of the functions or authority specified in this subsection, other than to an officer whose appointment is required to be made by and with the advice and consent of the Senate.
 (f)Discrimination against participantsIf the Secretary determines that any recipient under this Act has discharged or in any other manner discriminated against a participant or against any individual in connection with the administration of the program involved, or against any individual because such individual has filed any complaint or instituted or caused to be instituted any proceeding under or related to this Act, or has testified or is about to testify in any such proceeding or investigation under or related to this Act, or otherwise unlawfully denied to any individual a benefit to which that individual is entitled under the provisions of this Act or the Secretary’s regulations, the Secretary shall, within 30 days, take such action or order such corrective measures, as necessary, with respect to the recipient or the aggrieved individual, or both.
 (g)RemediesThe remedies described in this section shall not be construed to be the exclusive remedies available for violations described in this section.
				404.Reports; recordkeeping; investigations
				(a)Reports
 (1)In generalRecipients of funds under this Act shall keep records that are sufficient to permit the preparation of reports required by this Act and to permit the tracing of funds to a level of expenditure adequate to ensure that the funds have not been spent unlawfully.
 (2)Submission to the SecretaryEvery such recipient shall maintain such records and submit such reports, in such form and containing such information, as the Secretary may require regarding the performance of programs of worker training services and activities carried out under this Act. Such records and reports shall be submitted to the Secretary but shall not be required to be submitted more than once each quarter unless specifically requested by Congress or a committee of Congress, in which case an estimate may be provided.
 (3)Maintenance of standardized recordsIn order to allow for the preparation of the reports required under subsection (c), such recipients shall maintain standardized records for all individual participants and provide to the Secretary a sufficient number of such records to provide for an adequate analysis of the records.
					(4)Availability to the public
 (A)In generalExcept as provided in subparagraph (B), records maintained by such recipients pursuant to this subsection shall be made available to the public upon request.
 (B)ExceptionSubparagraph (A) shall not apply to— (i)information, the disclosure of which would constitute a clearly unwarranted invasion of personal privacy; and
 (ii)trade secrets, or commercial or financial information, that is— (I)obtained from a person; and
 (II)privileged or confidential. (C)Fees to recover costsSuch recipients may charge fees sufficient to recover costs applicable to the processing of requests for records under subparagraph (A).
						(b)Investigations of use of funds
					(1)In general
 (A)SecretaryIn order to evaluate compliance with the provisions of this Act, the Secretary shall conduct, in several States, in each fiscal year, investigations of the use of funds received by recipients under this Act.
 (B)Comptroller General of the United StatesIn order to ensure compliance with the provisions of this Act, the Comptroller General of the United States may conduct investigations of the use of funds received under this Act by any recipient.
 (2)ProhibitionIn conducting any investigation under this Act, the Secretary or the Comptroller General of the United States may not request the compilation of any information that the recipient is not otherwise required to compile and that is not readily available to such recipient.
					(3)Audits
 (A)In generalIn carrying out any audit under this Act (other than any initial audit survey or any audit investigating possible criminal or fraudulent conduct), either directly or through grant or contract, the Secretary, the Inspector General of the Department of Labor, or the Comptroller General of the United States shall furnish to the State, recipient, or other entity to be audited, advance notification of the overall objectives and purposes of the audit, and any extensive recordkeeping or data requirements to be met, not later than 14 days (or as soon as practicable) prior to the commencement of the audit.
 (B)Notification requirementIf the scope, objectives, or purposes of the audit change substantially during the course of the audit, the entity being audited shall be notified of the change as soon as practicable.
 (C)Additional requirementThe reports on the results of such audits shall cite the law, regulation, policy, or other criteria applicable to any finding contained in the reports.
 (D)Rule of constructionNothing contained in this Act shall be construed so as to be inconsistent with the Inspector General Act of 1978 (5 U.S.C. App.) or government auditing standards issued by the Comptroller General of the United States.
 (c)Accessibility of reportsEach State, local board, and other direct recipient receiving funds under this Act— (1)shall make readily accessible such reports concerning its operations and expenditures as shall be prescribed by the Secretary;
 (2)shall prescribe and maintain comparable management information systems, in accordance with guidelines that shall be prescribed by the Secretary, designed to facilitate the uniform compilation, crosstabulation, and analysis of programmatic, participant, and financial data, on statewide, local area, and other appropriate bases, necessary for reporting, monitoring, and evaluating purposes; and
 (3)shall monitor the performance of providers in complying with the terms of grants, contracts, or other agreements made pursuant to this Act.
					(d)Information To be included in reports
 (1)In generalThe reports required under subsection (c) shall include information regarding programs carried out under this Act pertaining to—
 (A)the relevant demographic characteristics (including race, ethnicity, sex, and age) and other related information regarding participants;
 (B)the worker training services and activities in which participants are enrolled through the program, and the length of time that participants are engaged in such services and activities;
 (C)outcomes of the programs and workforce training services and activities for participants, including the occupations of participants, and placement for participants in nontraditional employment; and
 (D)specified costs of the programs and the workforce training services and activities carried out under the program.
 (2)Additional requirementThe Secretary shall ensure that all elements of the information required for the reports described in paragraph (1) are defined and reported uniformly.
					(e)Quarterly financial reports
 (1)Maintenance of additional recordsEach State and local board, and each other direct recipient, shall maintain records with respect to worker training services and activities carried out under this Act that identify—
 (A)any income or profits earned, including such income or profits earned by subrecipients; and (B)any costs incurred (such as stand-in costs) that are otherwise allowable except for funding limitations.
						(2)State and local boards
 (A)In generalEach local board in a State shall submit quarterly financial reports to the Governor with respect to the programs of worker training services and activities. Such reports shall include information identifying all workforce training service or activity costs by cost category in accordance with generally accepted accounting principles and by year of the appropriation involved.
 (B)Additional requirementEach State shall submit to the Secretary, on a quarterly basis, a summary of the reports submitted to the Governor pursuant to paragraph (1).
 (3)Other entitiesEach other direct recipient shall submit to the Secretary, on a quarterly basis, a report containing the information required under this subsection.
 (f)Cost categoriesIn requiring entities to maintain records of costs by category under this Act, the Secretary shall require only that the costs be categorized as administrative or programmatic costs.
				405.Requirements and restrictions
				(a)Benefits
					(1)Wages
 (A)In generalIndividuals in on-the-job training or individuals employed in worker training services and activities under this Act shall be compensated at the same rates, including periodic increases, as trainees or employees who are similarly situated in similar occupations by the same employer and who have similar training, experience, and skills, and such rates shall be in accordance with applicable law, but in no event less than the higher of the rate specified in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the applicable State or local minimum wage law.
 (B)Rule of constructionThe reference in subparagraph (A) to section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) shall not be applicable for individuals in other territorial jurisdictions in which section 6(a)(1) does not apply.
 (2)Treatment of allowances, earnings, and paymentsAllowances, earnings, and payments to individuals participating in worker training services and activities under this Act shall not be considered as income for the purposes of determining eligibility for and the amount of income transfer and in-kind aid furnished under any Federal or federally assisted program based on need, other than as provided under the Social Security Act (42 U.S.C. 301 et seq.).
					(b)Labor standards
 (1)Limitations on activities that impact wages of employeesNo funds provided under this Act shall be used to pay the wages of incumbent employees during their participation in economic development activities provided through a program providing worker training services and activities.
					(2)Displacement
 (A)ProhibitionA participant in a worker training service or activity authorized under this Act (referred to in this section as a specified activity) shall not displace (including a partial displacement, such as a reduction in the hours of nonovertime work, wages, or employment benefits) any currently employed employee (as of the date of the participation).
 (B)Prohibition on impairment of contractsA specified activity shall not impair an existing contract for services or collective bargaining agreement, and no such activity that would be inconsistent with the terms of a collective bargaining agreement shall be undertaken without the written concurrence of the labor organization and employer concerned.
 (3)Other prohibitionsA participant in a specified activity shall not be employed in a job if— (A)any other individual is on layoff from the same or any substantially equivalent job;
 (B)the employer has terminated the employment of any regular employee or otherwise reduced the workforce of the employer with the intention of filling the vacancy so created with the participant; or
 (C)the job is created in a promotional line that will infringe in any way upon the promotional opportunities of currently employed individuals (as of the date of the participation).
 (4)Health and safetyHealth and safety standards established under Federal and State law otherwise applicable to working conditions of employees shall be equally applicable to working conditions of participants engaged in specified activities. To the extent that a State workers’ compensation law applies, workers’ compensation shall be provided to participants on the same basis as the compensation is provided to other individuals in the State in similar employment.
 (5)Employment conditionsIndividuals in on-the-job training, or individuals employed through worker training services and activities, under this Act, shall be provided benefits and working conditions at the same level and to the same extent as other trainees or employees working a similar length of time and doing the same type of work.
 (6)Opportunity to submit commentsInterested members of the public, including representatives of businesses and of labor organizations, shall be provided an opportunity to submit comments to the Secretary with respect to programs and activities proposed to be funded under title III.
 (7)No impact on union organizingEach recipient of funds under this Act shall provide to the Secretary assurances that none of such funds will be used to assist, promote, or deter union organizing.
					(c)Grievance procedure
 (1)In generalEach recipient of funds under this Act shall establish and maintain a procedure for grievances or complaints alleging violations of the requirements of this Act from participants and other interested or affected parties. Such procedure shall include an opportunity for a hearing and be completed within 60 days after the filing of the grievance or complaint.
					(2)Investigation
 (A)In generalThe Secretary shall investigate an allegation of a violation described in paragraph (1) if— (i)a decision relating to such violation has not been reached within 60 days after the date of the filing of the grievance or complaint and either party appeals to the Secretary; or
 (ii)a decision relating to such violation has been reached within such 60 days and the party to which such decision is adverse appeals such decision to the Secretary.
 (B)Additional requirementThe Secretary shall make a final determination relating to an appeal made under subparagraph (A) not later than 120 days after receiving such appeal.
 (3)RemediesRemedies that may be imposed under this section for a violation of any requirement of this Act shall be limited—
 (A)to suspension or termination of payments under this Act; (B)to prohibition of placement of a participant with an employer that has violated any requirement under this Act;
 (C)where applicable, to reinstatement of an employee, payment of lost wages and benefits, and reestablishment of other relevant terms, conditions, and privileges of employment; and
 (D)where appropriate, to other equitable relief. (4)Rule of constructionNothing in paragraph (3) shall be construed to prohibit a grievant or complainant from pursuing a remedy authorized under another Federal, State, or local law for a violation of this Act.
					(d)Relocation
 (1)Prohibition on use of funds to encourage or induce relocationNo funds provided under this Act shall be used, or proposed for use, to encourage or induce the relocation of a business or part of a business if such relocation would result in a loss of employment for any employee of such business at the original location and such original location is within the United States.
					(2)Prohibition on use of funds for customized or skill training and related activities after
 relocationNo funds provided under this Act for a worker training service or activity shall be used for customized or skill training, on-the-job training, or company-specific assessments of job applicants or employees, for any business or part of a business that has relocated, until the date that is 120 days after the date on which such business commences operations at the new location, if the relocation of such business or part of a business results in a loss of employment for any employee of such business at the original location and such original location is within the United States.
 (3)RepaymentIf the Secretary determines that a violation of paragraph (1) or (2) has occurred, the Secretary shall require the State that has violated such paragraph to repay to the United States an amount equal to the amount expended in violation of such paragraph.
 (e)Limitation on use of fundsNo funds available under this Act shall be used for employment generating activities, economic development activities, investment in revolving loan funds, capitalization of businesses, investment in contract bidding resource centers, and similar activities that are not directly related to training for eligible individuals under this Act. No funds available under this Act shall be used for foreign travel.
				(f)Testing and sanctioning for use of controlled substances
 (1)In generalNotwithstanding any other provision of law, a recipient of funds under this Act shall not be prohibited by the Federal Government from—
 (A)testing participants in worker training services and activities for the use of controlled substances; and
 (B)sanctioning such participants who test positive for the use of such controlled substances. (2)Additional requirements (A)Period of sanctionIn sanctioning participants in worker training services and activities under this Act who test positive for the use of controlled substances—
 (i)with respect to the first occurrence for which a participant tests positive, the recipient of funds under this Act may exclude the participant from the service or activity for a period not to exceed 6 months; and
 (ii)with respect to the second occurrence and each subsequent occurrence for which a participant tests positive, the recipient may exclude the participant from the service or activity for a period not to exceed 2 years.
 (B)AppealThe testing of participants and the imposition of sanctions under this subsection shall be subject to expeditious appeal in accordance with due process procedures established by the State or, in the case of other direct recipients, in accordance with regulations established by the Secretary.
 (C)PrivacyA recipient of funds under this Act shall establish procedures for testing participants for the use of controlled substances that ensure a maximum degree of privacy for the participants.
 (3)Funding requirement for StatesIn the testing and sanctioning of participants in worker training services and activities for the use of controlled substances in accordance with this subsection, the only Federal funds that a State may use are the amounts made available for the administration of statewide worker training services and activities under sections 313(c), 333(c), and 373(d), as applicable based on the worker training service or activity.
					406.Monitoring
 (a)In generalThe Secretary is authorized to monitor all recipients of funds under this Act to determine whether the recipients are complying with the provisions of this Act, including the regulations issued under this Act.
 (b)InvestigationsThe Secretary may investigate any matter the Secretary determines to be necessary to determine the compliance of the recipients with this Act, including the regulations issued under this Act. The investigations authorized by this subsection may include examining records (including making certified copies of the records), questioning employees, and entering any premises or onto any site in which any part of a worker training service or activity of such a recipient is conducted or in which any of the records of the recipient are kept.
 (c)Additional requirementFor the purpose of any investigation or hearing conducted under this Act by the Secretary, the provisions of section 49 of title 15, United States Code (relating to the attendance of witnesses and the production of documents), apply to the Secretary, in the same manner and to the same extent as the provisions apply to the Federal Trade Commission.
				407.Judicial review
				(a)Review
 (1)PetitionWith respect to any final order by the Secretary under section 403(f) by which the Secretary awards, declines to award, or only conditionally awards, financial assistance under this Act, any party to a proceeding which resulted in such final order may obtain review of such final order in the United States Court of Appeals having jurisdiction over the applicant or recipient of funds involved, by filing a review petition within 30 days after the date of issuance of such final order.
 (2)Action on petitionThe clerk of the court shall transmit a copy of the review petition to the Secretary who shall file the record on which the final order was entered as provided in section 2112 of title 28, United States Code. The filing of a review petition shall not stay the order of the Secretary, unless the court orders a stay. Petitions filed under this subsection shall be heard expeditiously, if possible within 10 days after the date of filing of a reply to the petition.
 (3)Standard and scope of reviewNo objection to the order of the Secretary shall be considered by the court unless the objection was specifically urged, in a timely manner, before the Secretary. The review shall be limited to questions of law and the findings of fact of the Secretary shall be conclusive if supported by substantial evidence.
 (b)JudgmentThe court shall have jurisdiction to make and enter a decree affirming, modifying, or setting aside the order of the Secretary in whole or in part. The judgment of the court regarding the order shall be final, subject to certiorari review by the Supreme Court as provided in section 1254(1) of title 28, United States Code.
 408.General program requirementsExcept as otherwise provided in this Act, the following conditions apply to all worker training services and activities offered under this Act:
 (1)No person or organization may charge an individual a fee for the placement or referral of the individual in or to a worker training service or activity supported under this Act.
 (2)The Secretary shall not provide financial assistance for any worker training service or activity supported under this Act that involves political activities.
 (3)(A)Income under any such service or activity administered by a public or private nonprofit entity may be retained by such entity only if such income is used to continue to carry out the service or activity.
 (B)Income subject to the requirements of subparagraph (A) shall include— (i)receipts from goods or services (including conferences) provided as a result of activities funded under this Act;
 (ii)funds provided to a service provider under this Act that are in excess of the costs associated with the services provided; and
 (iii)interest income earned on funds received under this Act. (C)For purposes of this paragraph, each entity receiving financial assistance under this Act shall maintain records sufficient to determine the amount of such income received and the purposes for which such income is expend.
					409.Organization
				(a)Delegation and
 assignmentExcept where otherwise expressly prohibited by law or otherwise provided by this Act, the Secretary may delegate any of the functions specified in this Act to such officers and employees of the Department of Labor as the Secretary may designate, and may authorize successive redelegations of such functions as may be necessary or appropriate. No delegation of functions by the Secretary under this section or under any other provision of this Act shall relieve such Secretary of responsibility for the administration of such functions.
 (b)ReorganizationThe Secretary is authorized to allocate or reallocate any function specified in this Act among the officers of the Department of Labor, and to establish, consolidate, alter, or discontinue such organizational entities in the Department of Labor as may be necessary or appropriate.
 410.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.
			VRepeals and transition provisions
			501.Repealed provisions
 (a)Workforce Investment Act of 1998The following provisions are repealed: (1)Adult provisionsThe Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), other than sections 123, 126, 127, 128, 129, 166, 169, and 173A of such Act (29 U.S.C. 2843, 2851, 2852, 2853, 2854, 2911, 2914, and 2918a).
 (2)Youth provisionsSections 123, 126, 127, 128, 129, 169, and 173A of such Act (29 U.S.C. 2843, 2851, 2852, 2853, 2854, 2914, and 2918a).
 (3)Native American provisionsSection 166 of such Act (29 U.S.C. 2911). (b)Remaining repealed provisionsIn addition to the provisions repealed under subsection (a), the following provisions are repealed:
					(1)Adult provisions
 (A)The Wagner-Peyser Act (29 U.S.C. 49 et seq.). (B)Section 16(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(h)).
 (C)The Women in Apprenticeship and Nontraditional Occupations Act (29 U.S.C. 2501 et seq.). (D)Section 104(k)(6) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(6)).
 (E)Section 505 of the Family Support Act of 1988 (42 U.S.C. 9926). (F)Section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a).
 (G)Title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.). (2)Youth provisions (A)The Carl D. Perkins Career and Technical Education Act of 2006 (29 U.S.C. 2301 et seq.).
 (B)Title I of Public Law 91–378 (commonly known as the Youth Conservation Corps Act of 1970) (16 U.S.C. 1701 et seq.). (3)Disabilities provisions (A)Part A of title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.).
 (B)Sections 110, 111, 112, 113, 131, 303, and 304 of such Act (29 U.S.C. 730, 731, 732, 733, 751, 773, and 776).
 (C)Title VI of such Act (29 U.S.C. 795g et seq.).
						(4)Native American provisions
 (A)Section 121 of the Rehabilitation Act of 1973 (29 U.S.C. 741). (B)The Indian Employment, Training and Related Services Demonstration Act of 1992 (25 U.S.C. 3401 et seq.).
 (C)Title V of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1861 et seq.).
 (D)Section 412 of the Social Security Act (42 U.S.C. 612). 502.Savings provisions for adult programs (a)ReferencesExcept as otherwise expressly provided, a reference in this section to a provision of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), the Wagner-Peyser Act (29 U.S.C. 49 et seq.), sections 6(d)(4)(I) and 16(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)(I), 2025(h)), the Women in Apprenticeship and Nontraditional Occupations Act (29 U.S.C. 2501 et seq.), section 104(k)(6) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(6)), section 505 of the Family Support Act of 1988 (42 U.S.C. 9926), section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a), or title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) shall be considered to be a reference to such provision as in effect on the day before the effective date of this section.
 (b)DefinitionsFor purposes of this section, unless otherwise provided or indicated by the context—
 (1)the term Federal agency has the meaning given to the term agency by section 551(1) of title 5, United States Code;
 (2)the term function means any duty, obligation, power, authority, responsibility, right, privilege, activity, or program;
 (3)the term new authority means the authority provided under subtitle A of title III of this Act; and (4)the term repealed authority means the authority provided under the provisions repealed by subsections (a)(1) and (b)(1) of section 501, and section 6(d)(4)(I) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)(I)).
					(c)Grants; contracts; allotments
 (1)In generalNotwithstanding the new authority, the agreements for the grants, contracts, and allotments listed in paragraph (2) that are in effect on the day before the effective date of this section, or were final before the effective date of this section and are to become effective on or after the effective date of this section, shall continue in effect according to their terms until modified or terminated in accordance with law by the President, the Secretary of Labor or other authorized official, a court of competent jurisdiction, or by operation of law.
 (2)ListThe grants, contracts, and allotments described in paragraph (1) are all grants, contracts (including cooperative agreements, joint agreements, and reimbursable agreements and purchase of service contracts or vouchers), and allotments (including allocations) under—
 (A)the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), other than sections 123, 126, 127, 128, 129, 166, 169, and 173A of such Act (29 U.S.C. 2843, 2851, 2852, 2853, 2854, 2911, 2914, and 2918a);
 (B)the Wagner-Peyser Act (29 U.S.C. 49 et seq.); (C)sections 6(d)(4)(I) and 16(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)(I), 2025(h));
 (D)the Women in Apprenticeship and Nontraditional Occupations Act (29 U.S.C. 2501 et seq.); (E)section 104(k)(6) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(6)), including any agreements for the funding described in that section;
 (F)section 505 of the Family Support Act of 1988 (42 U.S.C. 9926), including agreements with nonprofit organizations (including community development corporations) described in subsection (a) of such section;
 (G)section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a); and
 (H)title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.), including the agreements under section 502(e) of such Act (42 U.S.C. 3056(e)).
 (3)Incidental savingsThe Director of the Office of Management and Budget shall make such dispositions of the personnel, funds, contracts, agreements, and other resources related to the grants, contracts, and allotments listed in paragraph (2) as may be necessary to continue the agreements for the grants, contracts, and allotments for the duration described in paragraph (1).
					(d)Repayment of funds
					(1)Continuing
 effect of legal documentsWith respect to the repayment of funds received to carry out the repealed authority, all orders and determinations—
 (A)which have been issued, made, or allowed to become effective by the President, any Federal agency or official thereof, or by a court of competent jurisdiction, in the performance of functions carried out under such repealed authority; and
 (B)which are in effect on the day before the effective date of this section, or were final before the effective date of this section and are to become effective on or after the effective date of this section,
						shall continue
		in effect according to their terms until modified, terminated, superseded, set
		aside, or revoked in accordance with law by the President, the
		Secretary of Labor or other authorized official,
		a court of competent jurisdiction, or by operation of law.(2)Proceedings not
 affectedThe provisions of this section shall not affect any proceedings or applications, in connection with adjudications regarding the repayment of funds received to carry out the repealed authority, that are pending before the Department of Labor, the Department of Education, the Department of Agriculture, the Department of Health and Human Services, or the Environmental Protection Agency, as the case may be, on the effective date of this section, but such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this section had not been enacted, and orders issued in any such proceedings shall continue in effect until modified, terminated, superseded, set aside, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this paragraph shall be deemed to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this section had not been enacted.
					(3)Suits not
 affectedThe provisions of this section shall not affect suits, regarding the repayment of funds received to carry out the repealed authority, that have commenced before the effective date of this section, and in all such suits, proceedings shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this section had not been enacted.
					(4)Nonabatement of
 actionsNo suit, action, or other proceeding, regarding the repayment of funds received to carry out the repealed authority, that is commenced by or against the Department of Labor, the Department of Education, the Department of Agriculture, the Department of Health and Human Services, or the Environmental Protection Agency, as the case may be, or by or against any individual in the official capacity of such individual as an officer of any of such Departments or Agency, shall abate by reason of the enactment of this section.
					(e)Transfers
 (1)RecordsExcept as otherwise provided in this section, any records in connection with functions to carry out the repealed authority shall be transferred to the Department of Labor.
 (2)Unexpended balances; certain other fundsSubject to subsections (c) and (g) and notwithstanding section 1531 of title 31, United States Code, the unexpended balances of appropriations and other funds employed in connection with the repealed authority shall be returned to the general fund of the Treasury.
 (f)SeverabilityIf a provision of this section or its application to any person or circumstance is held invalid, neither the remainder of this section nor the application of the provision to other persons or circumstances shall be affected.
 (g)TransitionFor such period of time as may reasonably be necessary to facilitate the orderly implementation of this section, the Secretary of Labor is authorized to utilize—
 (1)the services of such officers, employees, and other personnel of the Department of Labor, the Department of Education, the Department of Agriculture, the Department of Health and Human Services, or the Environmental Protection Agency, as the case may be, with respect to the new authority; and
 (2)funds appropriated to carry out the repealed authority.
 (h)References in other lawsExcept with respect to the grants, contracts, and allotments described in subsection (c) and the repayment of funds described in subsection (d), a reference in any other Federal law to the Secretary of Labor, the Secretary of Education, the Secretary of Agriculture, the Secretary of Health and Human Services, the Administrator of the Environmental Protection Agency, the Department of Labor, the Department of Education, the Department of Agriculture, the Department of Health and Human Services, or the Environmental Protection Agency, with regard to the repealed authority, shall be deemed to have no effect.
				(i)Recommended legislation
 (1)In generalAfter consultation with the appropriate committees of Congress and the Director of the Office of Management and Budget, the Secretary of Labor shall prepare and submit to Congress recommended legislation containing technical and conforming amendments to reflect the changes made by this section.
					(2)Submission to
 CongressNot later than 6 months after the effective date of this section, the Secretary of Labor shall submit the recommended legislation referred to in paragraph (1).
					(j)Conforming amendments
 (1)Food and Nutrition Act of 2008The Food and Nutrition Act of 2008 is amended— (A)in section 5 (7 U.S.C. 2014)—
 (i)in subsection (d)(14), by striking household under and all that follows through the semicolon at the end and inserting household under section 317 of the CAREER Act;; (ii)in subsection (e)(3)(B)—
 (I)in clause (i), by adding ; and after the semicolon at the end; (II)in clause (ii), by striking ; and at the end and inserting a period; and
 (III)by striking clause (iii); (iii)in subsection (g)(3), in the first sentence, by striking or a pilot project under section 16(h)(1)(F); and
 (iv)by striking subsection (l) and inserting the following:  (l)Earnings to participants of on-the-Job training programsAny earnings to an individual participating in on-the-job training under a work program (as defined in section 6(o)) shall be considered to be earned income for purposes of the supplemental nutrition assistance program, except for an individual who is a dependent less than 19 years of age.;
 (B)in section 16 (7 U.S.C. 2025), as amended by section 501(b)(1)(B), by inserting after subsection (g) the following:
							
 (h)Funding of worker training services and activitiesOf the amounts made available for each fiscal year under section 18(a)(1), the Secretary shall allocate to States for distribution to State boards under section 313(b) of the CAREER Act $90,000,000 for each fiscal year, to remain available for the 2-year period beginning on the date of allocation.;
 (C)in section 17 (7 U.S.C. 2026)—
 (i)in subsection (b)— (I)in paragraph (1)(B)(iv)(III)—
 (aa)in item (dd), by striking , (4)(F)(i), or (4)(K) and inserting or (4)(D)(i); and (bb)in item (hh), by striking (g), (h)(1)(F), (h)(2), or (h)(3) and inserting or (g); and
 (II)in paragraph (2), in the second sentence, by striking a program carried out under and all that follows through for which employment and inserting a program of worker training services and activities carried out under the CAREER Act, for which employment; and (ii)in subsection (g), in the first sentence, by striking established under and inserting described in; and
 (D)in section 22(d)(1)(B)(ii) (7 U.S.C. 2031(d)(1)(B)(ii)), in the matter preceding the proviso, by striking subsections (a), (g), (h)(2), and (h)(3) and inserting subsections (a) and (g).
 (2)Older Americans Act of 1965The Older Americans Act of 1965 is amended— (A)in section 102(45) (42 U.S.C. 3002(45)), by striking , except that for purposes of title V such term means the Secretary of Labor;
 (B)in section 201(a) (42 U.S.C. 3011(a)), by striking Except for title V, the and inserting The; (C)in section 203(a) (42 U.S.C. 3013(a))—
 (i)in paragraph (1), in the second sentence, by striking with the Secretary of Labor in carrying out title V and; and (ii)in paragraph (3)(A), by inserting as in effect on the day before the effective date of section 501 of the CAREER Act after (as defined in section 518; and
 (D)in section 212(a) (42 U.S.C. 3020c(a)), by striking (other than title V). 503.Savings provisions for youth programs (a)ReferencesExcept as otherwise expressly provided, a reference in this section to a provision of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), the Carl D. Perkins Career and Technical Education Act of 2006 (29 U.S.C. 2301 et seq.), and title I of Public Law 91–378 (commonly known as the Youth Conservation Corps Act of 1970) (16 U.S.C. 1701 et seq.) shall be considered to be a reference to such provision as in effect on the day before the effective date of this section.
 (b)DefinitionsFor purposes of this section, unless otherwise provided or indicated by the context—
 (1)the term Federal agency has the meaning given to the term agency by section 551(1) of title 5, United States Code;
 (2)the term function means any duty, obligation, power, authority, responsibility, right, privilege, activity, or program;
 (3)the term new authority means the authority provided under subtitle B of title III of this Act; and (4)the term repealed authority means the authority provided under the provisions repealed by subsections (a)(2) and (b)(2) of section 501.
					(c)Grants; contracts; allotments
					(1)Savings provisions
 (A)In generalNotwithstanding the new authority, the agreements for the grants, contracts, and allotments listed in subparagraph (B) that are in effect on the day before the effective date of this section, or were final before the effective date of this section and are to become effective on or after the effective date of this section, shall continue in effect according to their terms until modified or terminated in accordance with law by the President, the Secretary of Labor or other authorized official, a court of competent jurisdiction, or by operation of law.
 (B)ListThe grants, contracts, and allotments described in subparagraph (A) are all grants, contracts (including cooperative agreements), and allotments (including allocations) under—
 (i)the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.), other than section 166 of such Act (29 U.S.C. 2911); and
 (ii)the Carl D. Perkins Career and Technical Education Act of 2006 (29 U.S.C. 2301 et seq.). (C)Incidental savingsThe Director of the Office of Management and Budget shall make such dispositions of the personnel, funds, contracts, agreements, and other resources related to the grants, contracts, and allotments listed in subparagraph (B) as may be necessary to continue the agreements for the grants, contracts, and allotments for the duration described in subparagraph (A).
 (2)Termination provisionsThe agreements for all grants and contracts under title I of Public Law 91–378 (commonly known as the Youth Conservation Corps Act of 1970) (16 U.S.C. 1701 et seq.) shall terminate on the effective date of this section.
					(d)Repayment of funds
					(1)Continuing
 effect of legal documentsWith respect to the repayment of funds received to carry out the repealed authority, all orders and determinations—
 (A)which have been issued, made, or allowed to become effective by the President, any Federal agency or official thereof, or by a court of competent jurisdiction, in the performance of functions carried out under such repealed authority; and
 (B)which are in effect on the day before the effective date of this section, or were final before the effective date of this section and are to become effective on or after the effective date of this section,
						shall continue
		in effect according to their terms until modified, terminated, superseded, set
		aside, or revoked in accordance with law by the President, the
		Secretary of Labor or other authorized official,
		a court of competent jurisdiction, or by operation of law.(2)Proceedings not
 affectedThe provisions of this section shall not affect any proceedings or applications, in connection with adjudications regarding the repayment of funds received to carry out the repealed authority, that are pending before the Department of Labor, Education, Agriculture, or the Interior, as the case may be, on the effective date of this section, but such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this section had not been enacted, and orders issued in any such proceedings shall continue in effect until modified, terminated, superseded, set aside, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this paragraph shall be deemed to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this section had not been enacted.
					(3)Suits not
 affectedThe provisions of this section shall not affect suits, regarding the repayment of funds received to carry out the repealed authority, that have commenced before the effective date of this section, and in all such suits, proceedings shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this section had not been enacted.
					(4)Nonabatement of
 actionsNo suit, action, or other proceeding, regarding the repayment of funds received to carry out the repealed authority, that is commenced by or against the Department of Labor, Education, Agriculture, or the Interior, as the case may be, or by or against any individual in the official capacity of such individual as an officer of any of such Departments, shall abate by reason of the enactment of this section.
					(e)Transfers
 (1)RecordsExcept as otherwise provided in this section, any records in connection with functions to carry out the repealed authority shall be transferred to the Department of Labor.
 (2)Unexpended balances; certain other fundsSubject to subsections (c)(1) and (g) and notwithstanding section 1531 of title 31, United States Code, the unexpended balances of appropriations and other funds employed in connection with the repealed authority shall be returned to the general fund of the Treasury.
 (f)SeverabilityIf a provision of this section or its application to any person or circumstance is held invalid, neither the remainder of this section nor the application of the provision to other persons or circumstances shall be affected.
 (g)TransitionFor such period of time as may reasonably be necessary to facilitate the orderly implementation of this section, the Secretary of Labor is authorized to utilize—
 (1)the services of such officers, employees, and other personnel of the Department of Education, Agriculture, or the Interior, as the case may be, with respect to the new authority; and
 (2)funds appropriated to carry out the repealed authority.
 (h)References in other lawsExcept with respect to the grants, contracts, and allotments described in subsection (c)(1) and the repayment of funds described in subsection (d), a reference in any other Federal law to the Secretary of Education, the Secretary of Labor, the Secretary of Agriculture, the Secretary of the Interior, or the Department of Education, Labor, Agriculture, or the Interior, with regard to the repealed authority, shall be deemed to have no effect.
				(i)Recommended legislation
 (1)In generalAfter consultation with the appropriate committees of Congress and the Director of the Office of Management and Budget, the Secretary of Labor shall prepare and submit to Congress recommended legislation containing technical and conforming amendments to reflect the changes made by this section.
					(2)Submission to
 CongressNot later than 6 months after the effective date of this section, the Secretary of Labor shall submit the recommended legislation referred to in paragraph (1).
					504.Savings provisions for disabilities programs
 (a)ReferencesExcept as otherwise expressly provided, a reference in this section to a provision of the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) shall be considered to be a reference to such provision as in effect on the day before the effective date of this section.
 (b)DefinitionsFor purposes of this section, unless otherwise provided or indicated by the context—
 (1)the term Federal agency has the meaning given to the term agency by section 551(1) of title 5, United States Code;
 (2)the term function means any duty, obligation, power, authority, responsibility, right, privilege, activity, or program;
 (3)the term new authority means the authority provided under subtitle C of title III of this Act; and (4)the term repealed authority means the authority provided under the provisions repealed by section 501(b)(3).
					(c)Grants; contracts; allotments
					(1)Savings provisions
 (A)In generalNotwithstanding the new authority, the agreements for the grants, contracts, and allotments listed in subparagraph (B) that are in effect on the day before the effective date of this section, or were final before the effective date of this section and are to become effective on or after the effective date of this section, shall continue in effect according to their terms until modified or terminated in accordance with law by the President, the Secretary of Labor or other authorized official, a court of competent jurisdiction, or by operation of law.
 (B)ListThe grants, contracts, and allotments described in subparagraph (A) are the following: (i)The allotments under section 110 of the Rehabilitation Act of 1973 (29 U.S.C. 730).
 (ii)The grants under section 112 of such Act (29 U.S.C. 732), other than the grant under subsection (e)(1)(F) of such section, to establish and carry out client assistance programs.
 (iii)The grants under section 303(a) of such Act (29 U.S.C. 773(a)) to States and public or nonprofit agencies and organizations.
 (iv)The grants to, or contracts with, eligible entities under section 303(b) of such Act (29 U.S.C. 773(b)).
 (v)The grants to, and contracts with, States and public or nonprofit agencies and organizations under section 303(d) of such Act (29 U.S.C. 773(d)) to pay all or part of the cost of training in the use of braille for personnel providing vocational rehabilitation services or educational services to youth and adults who are blind.
 (vi)The allotments under section 603 of such Act (29 U.S.C. 795h) to States and territories. (C)Incidental savingsThe Director of the Office of Management and Budget shall make such dispositions of the personnel, funds, contracts, agreements, and other resources related to the grants, contracts, and allotments listed in subparagraph (B) as may be necessary to continue the agreements for the grants, contracts, and allotments for the duration described in subparagraph (A).
 (2)Termination provisionsThe agreements for grants, contracts, and allotments that shall terminate on the effective date of this section are the agreements for the following:
 (A)The grant under section 112(e)(1)(F) of the Rehabilitation Act of 1973 (29 U.S.C. 732(e)(1)(F)) for training and technical assistance for the programs established under section 112 of such Act.
 (B)The grants under section 303(c)(1) of such Act (29 U.S.C. 773(c)(1)) to private nonprofit organizations for the purpose of establishing programs to provide training and information.
 (C)The grants or cooperative agreements under section 303(c)(6) of such Act (29 U.S.C. 773(c)(6)) for establishing, developing, and coordinating training and information programs described in subparagraph (B).
 (D)All contracts, agreements, and allotments that are not necessary to carry out a grant, contract, or allotment described in paragraph (1)(B).
						(d)Repayment of funds
					(1)Continuing
 effect of legal documentsWith respect to the repayment of funds received to carry out the repealed authority, all orders and determinations—
 (A)which have been issued, made, or allowed to become effective by the President, any Federal agency or official thereof, or by a court of competent jurisdiction, in the performance of functions carried out under such repealed authority; and
 (B)which are in effect on the day before the effective date of this section, or were final before the effective date of this section and are to become effective on or after the effective date of this section,
						shall continue
		in effect according to their terms until modified, terminated, superseded, set
		aside, or revoked in accordance with law by the President, the
		Secretary of Labor or other authorized official,
		a court of competent jurisdiction, or by operation of law.(2)Proceedings not
 affectedThe provisions of this section shall not affect any proceedings or applications, in connection with adjudications regarding the repayment of funds received to carry out the repealed authority, that are pending before the Department of Education on the effective date of this section, but such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this section had not been enacted, and orders issued in any such proceedings shall continue in effect until modified, terminated, superseded, set aside, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this paragraph shall be deemed to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this section had not been enacted.
					(3)Suits not
 affectedThe provisions of this section shall not affect suits, regarding the repayment of funds received to carry out the repealed authority, that have commenced before the effective date of this section, and in all such suits, proceedings shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this section had not been enacted.
					(4)Nonabatement of
 actionsNo suit, action, or other proceeding, regarding the repayment of funds received to carry out the repealed authority, that is commenced by or against the Department of Education, or by or against any individual in the official capacity of such individual as an officer of such Department, shall abate by reason of the enactment of this section.
					(e)Transfers
 (1)RecordsExcept as otherwise provided in this section, any records in connection with functions described in part A of title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), sections 110, 111, 112, and 131 of such Act (29 U.S.C. 730, 731, 732, and 751), and title VI of such Act (29 U.S.C. 795g et seq.) shall be transferred to the Department of Labor.
 (2)Unexpended balances; certain other fundsSubject to subsections (c)(1) and (g) and notwithstanding section 1531 of title 31, United States Code, the unexpended balances of appropriations and other funds employed in connection with the repealed authority shall be returned to the general fund of the Treasury.
 (f)SeverabilityIf a provision of this section or its application to any person or circumstance is held invalid, neither the remainder of this section nor the application of the provision to other persons or circumstances shall be affected.
 (g)TransitionFor such period of time as may reasonably be necessary to facilitate the orderly implementation of this section, the Secretary of Labor is authorized to utilize—
 (1)the services of such officers, employees, and other personnel of the Department of Education with respect to the new authority; and
 (2)funds appropriated to carry out the repealed authority.
 (h)References in other lawsExcept with respect to the grants, contracts, and allotments described in subsection (c)(1) and the repayment of funds described in subsection (d), a reference in any other Federal law to the Secretary of Education, or the Department of Education, with regard to the repealed authority shall be deemed to have no effect.
				(i)Recommended legislation
 (1)In generalAfter consultation with the appropriate committees of Congress and the Director of the Office of Management and Budget, the Secretary of Labor shall prepare and submit to Congress recommended legislation containing technical and conforming amendments to reflect the changes made by this section.
					(2)Submission to
 CongressNot later than 6 months after the effective date of this section, the Secretary of Labor shall submit the recommended legislation referred to in paragraph (1).
					505.Savings provisions for programs for Indians (including Alaska Natives) and Native Hawaiians
 (a)ReferencesExcept as otherwise expressly provided, a reference in this section to a provision of section 166 of the Workforce Investment Act of 1998 (29 U.S.C. 2911), section 121 of the Rehabilitation Act of 1973 (29 U.S.C. 741), the Indian Employment, Training and Related Services Demonstration Act of 1992 (25 U.S.C. 3401 et seq.), title V of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1861 et seq.), and section 412 of the Social Security Act (42 U.S.C. 612) shall be considered to be a reference to such provision as in effect on the day before the effective date of this section.
 (b)DefinitionsFor purposes of this section, unless otherwise provided or indicated by the context—
 (1)the term Federal agency has the meaning given to the term agency by section 551(1) of title 5, United States Code;
 (2)the term function means any duty, obligation, power, authority, responsibility, right, privilege, activity, or program;
 (3)the term new authority means the authority provided under subtitle D of title III of this Act; and (4)the term repealed authority means the authority provided under the provisions repealed by subsections (a)(3) and (b)(4) of section 501.
					(c)Grants; contracts
 (1)In generalNotwithstanding the new authority, the agreements for the grants and contracts (including other Federal funding) listed in paragraph (2) that are in effect on the day before the effective date of this section, or were final before the effective date of this section and are to become effective on or after the effective date of this section, shall continue in effect according to their terms until modified or terminated in accordance with law by the President, the Secretary of Labor or other authorized official, a court of competent jurisdiction, or by operation of law.
 (2)ListThe grants and contracts (including other Federal funding) described in paragraph (1) are all grants and contracts (including Federal funding) under—
 (A)section 166 of the Workforce Investment Act of 1998 (29 U.S.C. 2911);
 (B)section 121 of the Rehabilitation Act of 1973 (29 U.S.C. 741);
 (C)the Indian Employment, Training and Related Services Demonstration Act of 1992 (25 U.S.C. 3401 et seq.);
 (D)title V of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1861 et seq.); and
 (E)section 412 of the Social Security Act (42 U.S.C. 612). (3)Incidental savingsThe Director of the Office of Management and Budget shall make such dispositions of the personnel, funds, contracts, agreements, and other resources related to the grants and contracts (including other Federal funding) listed in paragraph (2) as may be necessary to continue the agreements for the grants and contracts (including other Federal funding) for the duration described in paragraph (1).
					(d)Repayment of funds
					(1)Continuing
 effect of legal documentsWith respect to the repayment of funds received to carry out the repealed authority, all orders and determinations—
 (A)which have been issued, made, or allowed to become effective by the President, any Federal agency or official thereof, or by a court of competent jurisdiction, in the performance of functions carried out under such repealed authority; and
 (B)which are in effect on the day before the effective date of this section, or were final before the effective date of this section and are to become effective on or after the effective date of this section,
						shall continue
		in effect according to their terms until modified, terminated, superseded, set
		aside, or revoked in accordance with law by the President, the
		Secretary of Labor or other authorized official,
		a court of competent jurisdiction, or by operation of law.(2)Proceedings not
 affectedThe provisions of this section shall not affect any proceedings or applications, in connection with adjudications regarding the repayment of funds received to carry out the repealed authority, that are pending before the Department of Labor, the Department of Education, the Department of the Interior, or the Department of Health and Human Services on the effective date of this section, but such proceedings and applications shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this section had not been enacted, and orders issued in any such proceedings shall continue in effect until modified, terminated, superseded, set aside, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. Nothing in this paragraph shall be deemed to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this section had not been enacted.
					(3)Suits not
 affectedThe provisions of this section shall not affect suits, regarding the repayment of funds received to carry out the repealed authority, that have commenced before the effective date of this section, and in all such suits, proceedings shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this section had not been enacted.
					(4)Nonabatement of
 actionsNo suit, action, or other proceeding, regarding the repayment of funds received to carry out the repealed authority, that is commenced by or against the Department of Labor, the Department of Education, the Department of the Interior, or the Department of Health and Human Services, or by or against any individual in the official capacity of such individual as an officer of such Department, shall abate by reason of the enactment of this section.
					(e)Transfers
 (1)RecordsExcept as otherwise provided in this section, any records in connection with functions to carry out the repealed authority shall be transferred to the Department of Labor.
 (2)Unexpended balances; certain other fundsSubject to subsections (c) and (g) and notwithstanding section 1531 of title 31, United States Code, the unexpended balances of appropriations and other funds employed in connection with the repealed authority shall be returned to the general fund of the Treasury.
 (f)SeverabilityIf a provision of this section or its application to any person or circumstance is held invalid, neither the remainder of this section nor the application of the provision to other persons or circumstances shall be affected.
 (g)TransitionFor such period of time as may reasonably be necessary to facilitate the orderly implementation of this section, the Secretary of Labor is authorized to utilize—
 (1)the services of such officers, employees, and other personnel of the Department of Labor, the Department of Education, the Department of the Interior, or the Department of Health and Human Services with respect to the new authority; and
 (2)funds appropriated to carry out the repealed authority.
 (h)References in other lawsExcept with respect to the grants and contracts (including other Federal funding) described in subsection (c) and the repayment of funds described in subsection (d), a reference in any other Federal law to the Secretary of Labor, the Secretary of Education, the Secretary of the Interior, or the Secretary of Health and Human Services, or the Department of Labor, the Department of Education, the Department of the Interior, or the Department of Health and Human Services, with regard to the repealed authority, shall be deemed to have no effect.
				(i)Recommended legislation
 (1)In generalAfter consultation with the appropriate committees of Congress and the Director of the Office of Management and Budget, the Secretary of Labor shall prepare and submit to Congress recommended legislation containing technical and conforming amendments to reflect the changes made by this section.
					(2)Submission to
 CongressNot later than 6 months after the effective date of this section, the Secretary of Labor shall submit the recommended legislation referred to in paragraph (1).
					(j)Conforming amendments
 Title IV of the Social Security Act (42 U.S.C. 601 et seq.) is amended— (1)in section 402(a)(5) (42 U.S.C. 602(a)(5)), by striking and is not eligible for assistance under a tribal family assistance plan approved under section 412;
 (2)in section 403(a) (42 U.S.C. 603), as amended by section 322(b)— (A)in paragraph (1)(B), by striking or 412(a)(1); and
 (B)in paragraph (5)— (i)by striking subparagraph (E);
 (ii)by redesignating subparagraphs (F) through (J) as subparagraphs (E) through (I), respectively; (iii)in subparagraph (A)—
 (I)in clause (i), by striking subparagraph (H) and inserting subparagraph (G); (II)in clause (ii)(I)(ff), by striking section 403(a)(5)(K) or 454A(f)(5) and inserting subparagraph (I) or section 454A(f)(5); and
 (III)in clause (iv), by striking subclause (I) and inserting the following:  (I)75 percent of the amount obtained by subtracting, from the amount specified in subparagraph (G) for the fiscal year, the total of the amounts reserved pursuant to subparagraphs (E) and (F) for the fiscal year; and;
 (iv)in subparagraph (B)(v)— (I)in the matter preceding subclause (I), by striking subparagraph (H) and inserting subparagraph (G); and
 (II)by striking subclause (I) and inserting the following:  (I)25 percent of the amount obtained by subtracting, from the amount specified in subparagraph (G) for the fiscal year, the total of the amounts reserved pursuant to subparagraphs (E) and (F) for the fiscal year; and;
 (v)in subparagraph (E), as so redesignated, by striking subparagraph (H) and inserting subparagraph (G); and (vi)in subparagraph (F)(i), as so redesignated, by striking subparagraph (H) and inserting subparagraph (G);
 (3)in subsection 405 (42 U.S.C. 605)— (A)by striking subsection (b);
 (B)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively; and (C)in subsection (c), as so redesignated, by striking (c)(2) and inserting (b)(2);
 (4)in section 406 (42 U.S.C. 606), by striking subsection (c) and inserting the following:  (c)Use of loanA State shall use a loan made to the State under this section only for any purpose for which grant amounts received by the State under section 403(a) may be used, including welfare and anti-fraud activities.;
 (5)in section 407(b)(4) (42 U.S.C. 607(b)(4)), by striking under a tribal family assistance plan approved under section 412 or; (6)in section 409(a)(7)(B)(iii) (42 U.S.C. 609), by striking the matter following subclause (II)(bb); and
 (7)in section 413(j) (42 U.S.C. 613(j))— (A)in paragraph (1)(A), by striking sections 403(a)(5) and 412(a)(3) and inserting section 403(a)(5); and
 (B)in paragraph (2)(A), by striking and 412(a)(3). 506.Obligation and expenditure limitations (a)In general (1)Department of EducationThe Secretary of Education shall not obligate or expend, during fiscal year 2016, more than—
 (A)$7,811,000, from the appropriations account under the heading program administration under the heading Departmental Management of the Department of Education, for activities necessary to administer the Office of Career, Technical, and Adult Education established under section 206 of the Department of Education Organization Act (20 U.S.C. 3416); and
 (B)$31,579,500, from the appropriations account under the heading program administration under the heading Departmental Management of the Department of Education, for activities necessary to administer the Office of Special Education and Rehabilitative Services established under section 207 of such Act (20 U.S.C. 3417).
 (2)Department of LaborThe Secretary of Labor shall not obligate or expend, during fiscal year 2016, more than— (A)$0, for the administration of worker training services and activities provided under subtitle B of title III of this Act that are related to career and technical education;
 (B)$0, for workforce data quality initiatives related to any objective of this Act; (C)$18,485,000, for the employment services and national activities described in section 7 of the Wagner-Peyser Act (29 U.S.C. 49f); and
 (D)$0, for grants under the Women in Apprenticeship and Nontraditional Occupations Act (29 U.S.C. 2501 et seq.).
 (3)Department of the InteriorThe Secretary of the Interior shall not obligate or expend, during fiscal year 2016, more than $2,600,837,000 from the appropriations account under the heading operation of indian programs under the heading Bureau of Indian Affairs and Bureau of Indian Education of the Department of the Interior, for the activities necessary to administer the Bureau of Indian Affairs.
					(b)Reduction of discretionary spending limits
 (1)In generalSection 251(c)(3)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)(3)(B)) is amended by striking $530,000,000,000 and inserting $529,973,551,500.
 (2)Direct spending adjustmentsSection 251A(10) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(10)) is amended—
 (A)in the paragraph heading, by striking for fiscal years 2014 and 2015; and (B)by adding at the end the following:
							
 (C)OMB shall make the calculations necessary to implement the direct spending reductions calculated pursuant to paragraphs (3) and (4) without regard to the amendment made to section 251(c) revising the discretionary spending limits for fiscal year 2016 by the CAREER Act..
						507.Effective date
 (a)In generalThis Act takes effect on October 1, 2015, except as otherwise specified in this Act. (b)Repeal of the Workforce Innovation and Opportunity Act (1)RepealThe Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), including the amendments and repeals made by that Act, is repealed.
 (2)ApplicabilityEach Act amended or repealed by the Workforce Innovation and Opportunity Act shall be applied and administered as if the amendments and repeals made by the Workforce Innovation and Opportunity Act had not been enacted.
					(3)Exception for amendments to the Rehabilitation Act of 1973 and certain provisions of the Trade Act
 of 1974No reference to an amendment in paragraph (1) or (2) shall be considered to apply to an amendment to the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) or an amendment to chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.).
 (4)Effective dateThis subsection takes effect on the earlier of— (A)June 30, 2015 (as if included in an Act enacted on that date); and
 (B)the date of enactment of this Act.  